Exhibit 10.9

 

EXECUTION VERSION

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

of

 

VIRTU EMPLOYEE HOLDCO LLC

 

Dated as of April 15, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND USAGE

2

 

 

 

Section 1.01

Definitions

2

Section 1.02

Other Definitional and Interpretative Provisions

12

 

 

 

ARTICLE II THE COMPANY

13

 

 

 

Section 2.01

Formation

13

Section 2.02

Name

13

Section 2.03

Term

13

Section 2.04

Registered Agent and Registered Office

13

Section 2.05

Purposes

14

Section 2.06

Powers of the Company

14

Section 2.07

Partnership Tax Status

14

Section 2.08

Regulation of Internal Affairs

14

Section 2.09

Ownership of Property

14

 

 

 

ARTICLE III MEMBERS; BOOKS AND RECORDS; REPORTS

14

 

 

 

Section 3.01

Admission of Members

14

Section 3.02

Substitute Members and Additional Members

16

Section 3.03

Tax and Accounting Information

17

Section 3.04

Books and Records

18

 

 

 

ARTICLE IV ADDITIONAL ISSUANCES OF UNITS

18

 

 

 

Section 4.01

Additional Issuances of Units

18

 

 

 

ARTICLE V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; DISTRIBUTIONS; ALLOCATIONS

18

 

 

 

Section 5.01

Capital Contributions

18

Section 5.02

Capital Accounts

18

Section 5.03

Amounts and Priority of Distributions

19

Section 5.04

Allocations

20

Section 5.05

Other Allocation Rules

20

Section 5.06

Tax Withholding; Withholding Advances

20

 

 

 

ARTICLE VI CERTAIN TAX MATTERS

22

 

 

 

Section 6.01

Tax Matters Partner

22

Section 6.02

Section 754 Election

22

Section 6.03

RESERVED

22

Section 6.04

RESERVED

22

Section 6.05

Debt Allocation

22

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII MANAGEMENT OF THE COMPANY

22

 

 

 

Section 7.01

Management by the Manager

22

Section 7.02

Withdrawal or Removal of the Manager

23

Section 7.03

Decisions by the Members

23

Section 7.04

RESERVED

24

Section 7.05

RESERVED

24

Section 7.06

RESERVED

24

Section 7.07

WAIVER OF FIDUCIARY DUTIES

24

Section 7.08

Officers

24

 

 

 

ARTICLE VIII TRANSFERS OF INTERESTS

25

 

 

 

Section 8.01

Restrictions on Transfers

25

Section 8.02

Exchange Elections

26

Section 8.03

RESERVED

27

Section 8.04

RESERVED

27

Section 8.05

RESERVED

27

Section 8.06

Registration of Transfers

27

 

 

 

ARTICLE IX CERTAIN OTHER AGREEMENTS

27

 

 

 

Section 9.01

Underwriter Lock-Up Agreements

27

Section 9.02

RESERVED

27

Section 9.03

RESERVED

27

Section 9.04

Non-Compete; Non-Solicitation

27

Section 9.05

Company Call Right

29

Section 9.06

RESERVED

31

Section 9.07

RESERVED

31

Section 9.08

Termination of Certain Provisions

31

Section 9.09

Holdco

31

 

 

 

ARTICLE X LIMITATION ON LIABILITY, EXCULPATION AND INDEMNIFICATION

31

 

 

 

Section 10.01

Limitation on Liability

31

Section 10.02

Exculpation and Indemnification

32

 

 

 

ARTICLE XI DISSOLUTION AND TERMINATION

34

 

 

 

Section 11.01

Dissolution

34

Section 11.02

Winding Up of the Company

35

Section 11.03

Termination

36

Section 11.04

Survival

36

 

 

 

ARTICLE XII MISCELLANEOUS

36

 

 

 

Section 12.01

Expenses

36

Section 12.02

Further Assurances

36

Section 12.03

Notices

36

Section 12.04

Binding Effect; Benefit; Assignment

37

 

ii

--------------------------------------------------------------------------------


 

Section 12.05

Jurisdiction

37

Section 12.06

WAIVER OF JURY TRIAL

38

Section 12.07

Counterparts

38

Section 12.08

Entire Agreement

38

Section 12.09

Severability

38

Section 12.10

Amendment

38

Section 12.11

Confidentiality

39

Section 12.12

Governing Law

40

 

Exhibit A                                             Form of Exchange Election

Exhibit B                                             Lock-Up Restrictions

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) OF
VIRTU EMPLOYEE HOLDCO LLC, a Delaware limited liability company (the “Company”),
dated as of April 15, 2015, by and among the Company, the Members (as defined
below), Vincent Viola, an individual (“Viola”), as the initial Manager, and
Virtu Financial LLC, a Delaware limited liability company (“Holdco”).

 

W I T N E S S E T H :

 

WHEREAS the Company has been heretofore formed as a limited liability company
under the Delaware Act (as defined below) pursuant to a certificate of formation
which was executed and filed with the Secretary of State of the State of
Delaware on June 24, 2011;

 

WHEREAS, the Company, the initial Members of the Company and SLP Virtu
Investors, LLC, a Delaware limited liability company, previously entered into
the initial Limited Liability Company Agreement of the Company, dated as of
July 8, 2011, as amended by Amendment No.1 on December 28, 2011 and Amendment
No. 2 on December 20, 2012 (the “Initial LLC Agreement”);

 

WHEREAS, pursuant to the Amended and Restated Limited Liability Company
Agreement of Holdco, dated as of April 17, 2011, and effective as of July 8,
2011, by and among Holdco and the members thereof, as amended by Amendment No.
1, dated as of July 8, 2011, Amendment No. 2, dated as of December 28, 2011,
Amendment No. 3, dated as of May 1, 2013, and Amendment No. 4, dated as of
November 8, 2013 (as amended and restated by the Second Amended and Restated
Limited Liability Company Agreement of Holdco, dated and effective as of
December 31, 2014) (the “Second A&R LLC Agreement”), Holdco has previously
issued Class A-2 Profits Interests of Holdco (“Holdco Class A-2 Profits
Interests”) and Class B Interests of Holdco (“Holdco Class B Interests”) to the
Company on the terms and subject to the conditions set forth therein;

 

WHEREAS, pursuant to certain letters and notices of grant or issuance, by and
between each of the Members, on the one hand, and the Company, on the other hand
(the “Grants”), each Member has previously been awarded the right to receive
Class A-2 Profits Interests and/or Class B Interests (each as defined below)
that correspond to Holdco Class A-2 Profits Interests and/or Holdco Class B
Interests, as the case may be, held by the Company, in each case, on the terms
and subject to the conditions set forth therein;

 

WHEREAS, pursuant to the Liquidation Agreement, dated as of the date hereof, by
and among Virtu East MIP LLC, a Delaware limited liability company (“East MIP”),
Holdco, the members of East MIP and the Company (the “East MIP Liquidation
Agreement”), among other things, (i) East MIP has contributed to the Company
certain Holdco Class A-2 Capital Interests in exchange for an equal number of
Class A-2 Capital Interests of the Company and, (ii) East MIP has distributed
such Class A-2 Capital Interests to certain Members.

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the terms of the Reorganization Agreement (the
“Reorganization Agreement”), dated as of the date hereof, by and among the
Company, Holdco, Virtu Financial, Inc., a Delaware corporation (“Pubco”), and
the other Persons listed on the signature pages thereto, the parties thereto
have agreed to consummate the reorganization of Holdco contemplated by Section
9.01 of the Second A&R LLC Agreement and to take the other actions contemplated
in such Reorganization Agreement (collectively, the “Reorganization”); and

 

WHEREAS, effective upon the Reorganization, pursuant to Section 2.1(b)(vi) of
the Reorganization Agreement, Holdco adopted the Third Amended and Restated
Limited Liability Company Agreement of Holdco, dated as of the date hereof (as
the same may be amended from time to time, the “Holdco LLC Agreement”), whereby,
among other things, Holdco reclassified each Holdco Class A-2 Capital Interest,
Holdco Class A-2 Profits Interest and Holdco Class B Interest outstanding
immediately prior to the Reorganization into Common Units of Holdco (“Holdco
Common Units”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby agree
to amend and restate the Initial LLC Agreement in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS AND USAGE

 

Section 1.01                             Definitions.

 

(a)                                 The following terms shall have the following
meanings for the purposes of this Agreement:

 

“Additional Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the new issuance of Units to such
Person.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that no Member nor any Affiliate of any Member shall be deemed to be an
Affiliate of any other Member or any of its Affiliates solely by virtue of such
Members’ Units.

 

“Agreement” means this Limited Liability Company Agreement of the Company, as
the same may be amended from time to time.

 

“Algorithmic Liquidity Trading” means trading Financial Assets through the use
of an electronically automated trading system that generates order sets (which,
for purposes of clarity, can consist of a single order) with the intention of
(i) creating profit by providing two-sided liquidity to the market, (ii) making
a profit margin consistent with

 

2

--------------------------------------------------------------------------------


 

the business of making the bid-offer spread or less per unit of the Financial
Asset(s) being traded (including by providing either one-sided or two sided
liquidity to the market) or (iii) creating Simultaneous order sets that are
generated with the intention of locking in an Arbitrage profit. For the
avoidance of doubt, “Algorithmic Liquidity Trading” does not include trading in
which an Order or Orders are manually generated and submitted for execution by a
natural person (including, without limitation, Stop Orders, Limit Orders,
Volume-Weighted Average Price Orders and other common Order types that may
involve multiple instructions to a third party and which may involve such third
party employing an algorithm in executing the Order provided the algorithm
executes only on one side of the market as a “buy” or “sell” Order, and
including a portfolio-rebalancing Order (which for the avoidance of doubt may
involve both a “buy” and a “sell” component within a single Order)).

 

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority or Regulatory Agency that is binding upon or applicable
to such Person or its assets, as amended unless expressly specified otherwise.

 

“Arbitrage” means arbitrage consistent with the practice of high frequency
trading.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

 

“Capital Account” means the capital account established and maintained for each
Member pursuant to Section 5.02.

 

“Capital Contribution” means, with respect to any Member, the amount contributed
to the Company by such Member equal to the “Capital Contribution” (if any, and
as defined in the Holdco LLC Agreement) contributed by the Company to Holdco
with respect to the Attributable Units held or purchased by the Company on
behalf of such Member.

 

“Class A-2 Capital Interests” means Class A-2 limited liability company capital
interests of the Company. Pursuant to the East MIP Liquidation Agreement,
(i) such Class A-2 Capital Interests were issued to East MIP in consideration
for the contribution of Holdco Class A-2 Capital Interests and (ii) subsequently
distributed to certain Members who were Class B Members of East MIP. Each Holdco
Class A-2 Capital Interest so contributed to the Company shall be deemed to be
the Attributable Interest (as such term was defined in the Initial LLC
Agreement) of one Company Class A-2 Capital Interest so distributed by the
Company pursuant to the East MIP Liquidation Agreement. All Class A-2 Capital
Interests have been reclassified into Common Units pursuant to the
Reorganization Agreement and this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Class A-2 Profits Interests” means Class A-2 Profits Interests (as such term
was defined in the Initial LLC Agreement), all of which have been reclassified
into Common Units pursuant to the Reorganization Agreement and this Agreement.

 

“Class B Interests” means Class B Profits Interests (as such term was defined in
the Initial LLC Agreement), all of which have been reclassified into Common
Units pursuant to the Reorganization Agreement and this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Common Unit” means a common limited liability company interest in the Company
that corresponds to a Holdco Common Unit issued by Holdco to the Company for the
benefit of such Member.

 

“Competitive Activity” means (i) serving as a director, officer, employee,
trader, manager, consultant, agent or advisor of, or otherwise directly or
through an Affiliate providing services to a Competitive Enterprise;
(ii) designing or developing any Competitive Technology; (iii) directly or
through an Affiliate (A) engaging in Strategy Competition or (B) retaining or
otherwise engaging any other Person to undertake any of the actions described in
clauses (i), (ii), (iii)(A) or (iv) of this definition; (iv) serving as a
director, officer, employee, trader, manager, consultant, agent or advisor of,
or otherwise directly or through an Affiliate providing services to any
business, financial institution, investment bank or other business enterprise
(in any form, including without limitation as a corporation, partnership,
limited liability company or other Person) that is, or whose Affiliate is,
engaged in Strategy Competition, in each case except in a capacity that does not
involve or require the Member to engage in any activities described in clauses
(i), (ii) or (iii) of this definition above or have any direct management
oversight of or involvement in Strategy Competition; (v) acquiring directly or
through an Affiliate in the aggregate directly or beneficially, whether as a
shareholder, partner, member or otherwise, any equity (including stock options
or warrants, whether or not exercisable), voting or profit participation
interests (collectively, “Ownership Interests”) in a Competitive Enterprise, or
any derivative where the reference asset is an Ownership Interest in a
Competitive Enterprise, other than a passive investment of not more than, as
calculated at the time of acquisition (but after giving effect to any
transaction or transactions to occur in connection with such acquisition), 1%
(measured by voting power or value, whichever is greater) of the fully diluted
Ownership Interests of a Competitive Enterprise (for the avoidance of doubt,
such percentage interest shall be calculated based on the Member’s percentage of
direct and indirect ownership of the Competitive Enterprise and not any
intermediary, such as a holding company or partnership) (it being understood
that this clause (v) shall not apply to prohibit the holding of an Ownership
Interest if, at the time of acquisition of such Ownership Interest, the Person
in which such direct or indirect Ownership Interest is acquired is not a
Competitive Enterprise and the Member is not aware at the time of such
acquisition, after reasonable inquiry, that such Person has any plans to become
a Competitive Enterprise); or (vi) directly or through an Affiliate owning any
Ownership Interests in any Person

 

4

--------------------------------------------------------------------------------


 

listed in Schedule A (or any parent company or entity of a Person listed in
Schedule A or any successors thereto, other than a parent company or entity that
is not a Competitive Enterprise) (a “Restricted Investment”), or any derivative
where the reference asset is an Ownership Interest in a Restricted Investment,
except to the extent such Ownership Interests or derivatives are held through an
index fund, an exchange traded fund, a mutual fund, hedge fund, or other form of
collective investment or fund, or through a managed account, in each case, where
a third party that is not affiliated with the Member exercises sole investment
discretion in respect of such fund or account and such third party has not
disclosed at the time Member makes his or its investment that it holds or
intends to hold any Ownership Interests in a Restricted Investment.

 

“Competitive Enterprise” means any Person or business enterprise (in any form,
including without limitation as a corporation, partnership, limited liability
company or other Person), or subsidiary, division, unit, group or portion
thereof, whose primary business is (A) engaging in Strategy Competition; or
(B) engaging in any other business in which Holdco or any of its Subsidiaries
engages in a material way, or has concrete plans to engage in a material way as
of the Relevant Date, in each case as reasonably determined by the Manager. For
the sake of clarity, in the case of a subsidiary, division, unit, group or
portion whose primary business is described above: (1) the larger business
enterprise or Person owning such subsidiary, division, unit, group or portion
shall not be deemed to be a Competitive Enterprise unless the primary business
of such larger business enterprise or Person is engaged in Strategy Competition
and (2) the subsidiary, division, unit, group or portion whose primary business
is engaging in Strategy Competition shall be deemed a Competitive Enterprise.

 

“Competitive Technology” means any system, program, hardware or software
(including any network architecture, system architecture, messaging
architecture, trade processing and clearing systems and architecture, database
architecture and storage of market and trading data for purposes of statistical
analysis, network infrastructure, market data processing and messaging types
that support such market data processing, order processing or any other software
or hardware): (a) only if developed for one or more financial institution(s) or
designed primarily for use by, or sale or license to, one or more financial
institutions, is (i) used (or will be used in the future in its current or any
enhanced or modified form) in Strategy Competition to evaluate, route or execute
orders or trades in any Financial Asset or (ii) used (or will be used in the
future in its current or any enhanced or modified form) in Strategy Competition
for the efficient processing and dissemination of market data or messaging for
Financial Assets, or (b) in any case, is specifically designed or intended for
use in Strategy Competition.

 

“Control” (including the terms “controlling” and “controlled”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of such subject Person, whether through the ownership of
voting securities, as trustee or executor, by contract or otherwise.

 

5

--------------------------------------------------------------------------------


 

“Covered Person” means (i) each Member or an Affiliate thereof, in each case in
such capacity, (ii) each officer, director, shareholder, member, partner,
employee, representative, agent or trustee of a Member or an Affiliate thereof,
in all cases in such capacity, (iii) each officer, director, shareholder,
member, partner, employee, representative, agent or trustee of Holdco, the
managing member of Holdco, Pubco (in the event Pubco is not the managing member
of Holdco), the Company or an Affiliate controlled thereby, (iv) the Manager and
(v) Holdco, in all cases in such capacity.

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§
18-101 et seq.

 

“Disposition Event” has the meaning set forth in the certificate of
incorporation of Pubco.

 

“Employee Equity Letters” means those certain Unit Vesting, Equity Retention and
Restrictive Covenant Agreements by and between Pubco, Holdco and/or the Members,
in each case dated as of the date hereof.

 

“Equity Purchase Agreements” means (i) the Purchase Agreement by and among
Pubco, the Company and certain other members of Holdco and (ii) the Redemption
Agreement by and among the Company and certain Members, in each case dated as of
the date hereof.

 

“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation interests or (iii) similar rights or securities in such Person or
any of its Subsidiaries, or any rights or securities convertible into or
exchangeable for, options or other rights to acquire from such Person or any of
its Subsidiaries, or obligation on the part of such Person or any of its
Subsidiaries to issue, any of the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof,
by and among Pubco, Holdco, the Company and the other holders of Common Units
and shares of Class C Common Stock and Class D Common Stock from time to time
party thereto.

 

“Financial Asset” means commodities, currencies, equities, notes, bonds,
securities, evidence of indebtedness and derivatives thereof.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Fiscal Year” means the Company’s fiscal year, which shall initially be the
calendar year and which may be changed from time to time as determined by the
Manager.

 

6

--------------------------------------------------------------------------------


 

“Form 8-A Effective Time” has the meaning set forth in the Reorganization
Agreement.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

 

“Holdco IPO” means the initial underwritten public offering of Pubco.

 

“Holdco Percentage Interest” means “Percentage Interest” (as such term is
defined in the Holdco LLC Agreement).

 

“Holdco Units” means Holdco Common Units and any other Equity Securities of
Holdco held by the Company.

 

“Involuntary Transfer” means any Transfer of Units by a Member resulting from
(i) any seizure under levy of attachment or execution, (ii) any bankruptcy
(whether voluntary or involuntary), (iii) any Transfer to a state or to a public
officer or agency pursuant to any statute pertaining to escheat or abandoned
property, (iv) any divorce or separation agreement or a final decree of a court
in a divorce action or (v) death or permanent disability.

 

“Jaguar Trading” means trading through the use of electronically automated means
to analyze and act upon Economic Numerical Data (i.e., economic data released by
government agencies, quasi-governmental agencies, or industry groups commonly
tracked by investors (e.g., ADP or Gallup employment data, the Michigan Consumer
Sentiment Index and National Association of Realtors home-sale data)) with the
intent to enter a position within two seconds after the public (or equivalent)
release of such economic numerical data, including by using models and
algorithms to predict the effect on prices of such economic numerical data.
Economic Numerical Data does not include financial instrument price and volume
data. Jaguar Trading does not include trading in which each instruction to
acquire or dispose of a specified quantity of a single instrument is
individually manually generated and submitted for execution by a natural person
(and not by any algorithmic means), even if such Order is executed within two
seconds after the release of such economic numerical data (for example, and
without limitation, the execution of a previously placed Stop Order triggered
after the release of economic numerical data).

 

“Lien” means any pledge, encumbrance, security interest, purchase option,
conditional sale agreement, call or similar right.

 

“Limited Ownership Minimum” has the meaning set forth in the Holdco LLC
Agreement.

 

“Manager” means Viola so long as Viola has not withdrawn or been removed as the
Manager pursuant to Section 7.02.

 

7

--------------------------------------------------------------------------------


 

“Member” means any Person named as a Member of the Company on the Member
Schedule and the books and records of the Company, as the same may be amended
from time to time to reflect any Person admitted as an Additional Member or a
Substitute Member, for so long as such Person continues to be a Member of the
Company.

 

“MIP” means the Virtu Financial LLC Management Incentive Plan, as the same may
be amended from time to time.

 

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period, the “Net
Income” and “Net Loss” (each term, as defined in the Holdco LLC Agreement) of
the Company relating to the Attributable Units, as adjusted from time to time
pursuant to the Holdco LLC Agreement.

 

“Order” means an instruction to acquire or dispose of a specified quantity or
amount of a Financial Asset.

 

“Paired Interest” has the meaning set forth in the Exchange Agreement.

 

“Percentage Interest” means, as of any time of determination with respect to any
Member, the Holdco Percentage Interest relating to the Attributable Units of
such Member, as adjusted from time to time pursuant to the Holdco LLC Agreement.

 

The sum of the outstanding Percentage Interests of all Members shall at all
times equal the sum of the Holdco Percentage Interests attributable to the
Holdco Units held by the Company.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.

 

“Prime Rate” means the rate of interest from time to time identified by JP
Morgan Chase, N.A. as being its “prime” or “reference” rate.

 

“Property” means an interest of any kind in any real, personal or intellectual
(or mixed) property, including cash, and any improvements thereto, and shall
include both tangible and intangible property.

 

“Pubco Board” means the board of directors of Pubco.

 

“Pubco Common Stock” means all classes and series of common stock of Pubco,
including the Class A Common Stock, Class B Common Stock, Class C Common Stock
and Class D Common Stock.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among Pubco and the stockholders party thereto.

 

8

--------------------------------------------------------------------------------


 

“Regulatory Agency” means the SEC, FINRA, the Financial Services Authority, any
non-U.S. regulatory agency and any other regulatory authority or body (including
any state or provincial securities authority and any self-regulatory
organization) with jurisdiction over the Company, Holdco or any of Holdco’s
Subsidiaries.

 

“Regulatory Disqualification” means, with respect to any Person, that Person
being subject to (i) “statutory disqualification”, as such term is defined in
the Exchange Act, or (ii) any other disqualification that would be a basis for
censure, limitations on the activities, functions, or operations of, or
suspension or revocation of any registration, license or permit of Holdco, the
Company or any of their respective Affiliates by any Governmental Authority or
Regulatory Agency.

 

“Relative Percentage Interest” means, with respect to any Member relative to
another Member or Members, a fractional amount, expressed as a percentage, the
numerator of which is the Percentage Interest of such Member; and the
denominator of which is (x) the Percentage Interest of such Member plus (y) the
aggregate Percentage Interest of such other Member or Members.

 

“Relevant Date” means, with respect to any Restricted Member, (i) for as long
the Termination Date has not occurred with respect to such Restricted Member,
the date that such Restricted Member engages in any activity that is prohibited
by Section 9.04 and (ii) if the Termination Date has occurred with respect to
such Restricted Member, such Termination Date.

 

“Reorganization Documents” means the Reorganization Agreement, this Agreement,
the Holdco LLC Agreement, the Tax Receivable Agreement, the Exchange Agreement,
the Registration Rights Agreement, the Employee Equity Letters, the MIP and the
Equity Purchase Agreements.

 

“Restricted Members” means the Members (regardless of whether or not such
Persons continue to own Units) other than (i) any Persons identified on Schedule
B(1) and (ii) any other Member who is a member of the Pubco Board but not
otherwise an employee of Pubco, Holdco or any of their respective Controlled
Affiliates.

 

“Separation Date” means (i) with respect to any Member that is an employee of
Pubco, Holdco or any of their respective Controlled Affiliates, such Member’s
Termination Date or (ii) with respect to any Member that is a member of the
Pubco Board but not otherwise an employee of Pubco, Holdco or any of their
respective Controlled Affiliates, such time as the Member ceases to be a member
of such board.

 

--------------------------------------------------------------------------------

(1)         Note to Draft: To include non-employee directors that have
previously been awarded Class A-2 Profits Interests.

 

9

--------------------------------------------------------------------------------


 

“Simultaneous” means, with respect to more than one event, the occurrence of
such events occurring within 500 milliseconds of each other.

 

“SL Member” has the meaning set forth in the Holdco LLC Agreement.

 

“Strategy Competition” means (i) trading activities that utilize trading
strategies that constitute Algorithmic Liquidity Trading or Jaguar Trading or
(ii) any other strategy in which Holdco or any of its Subsidiaries engages in a
material way or has concrete plans to engage in a material way as of the
Relevant Date, in each case as reasonably determined by the Manager.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of Equity Securities or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 

“Substitute Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the Transfer of then-existing Units
to such Person.

 

“Tax Distribution” means any “Tax Distribution” (if any, and as defined in the
Holdco LLC Agreement) made by the Company with respect to the Attributable
Units.

 

“Tax Receivable Agreement” means the Tax Receivable Agreement by and among
Pubco, the Company and the other persons listed on the signature pages thereto,
dated as of the date hereof.

 

“Termination Date” means, with respect to any Restricted Member, the date such
Restricted Member ceases to be employed by Pubco, Holdco or any of their
respective Controlled Affiliates.

 

“Transfer” means any sale, assignment, transfer, exchange, gift, bequest,
pledge, hypothecation or other disposition or encumbrance, direct or indirect,
in whole or in part, by operation of law or otherwise, and shall include all
matters deemed to constitute a Transfer under Article VIII. The terms
“Transferred”, “Transferring”, “Transferor”, “Transferee” and “Transferable”
have meanings correlative to the foregoing.

 

“Treasury Regulations” mean the regulations promulgated under the Code, as
amended from time to time.

 

10

--------------------------------------------------------------------------------


 

“Units” means Common Units or any other class of limited liability interests in
the Company designated by the Company after the date hereof in accordance with
this Agreement; provided that any type, class or series of Units shall have the
designations, preferences and/or special rights set forth or referenced in this
Agreement, and the membership interests of the Company represented by such type,
class or series of Units shall be determined in accordance with such
designations, preferences and/or special rights.

 

“Unvested Common Unit” means, on any date of determination, any Unit held by a
Member that is not “vested” in accordance with the MIP and such Member’s (or its
direct or indirect Transferor’s) applicable Employee Equity Letter.

 

“Vested Common Unit” means, on any date of determination, any Unit held by a
Member that is “vested” in accordance with the MIP and such Member’s (or its
direct or indirect Transferor’s) applicable Employee Equity Letter.

 

“Viola Member” has the meaning set forth in the Holdco LLC Agreement.

 

(b)                                 Each of the following terms is defined in
the Section set forth opposite such term:

 

Term

 

Section

Agreement

 

Preamble

Attributable Call Securities

 

9.05(a)

Attributable Securities

 

3.01(a)

Attributable Shares

 

3.01(a)

Attributable Units

 

3.01(a)

Call Members

 

9.05(a)

Call Notice

 

9.05(a)

Call Price

 

9.05(a)

Call Units

 

9.05(a)

Company

 

Preamble

Company Note

 

9.05(c)

Company Parties

 

9.04(b)

Confidential Information

 

12.11(b)

Controlled Entities

 

10.02(e)

Dissolution Event

 

11.01(c)

e-mail

 

12.03

East MIP

 

Recitals

East MIP Liquidation Agreement

 

Recitals

Exchange Election

 

8.02(a)

Expenses

 

10.02(e)

GAAP

 

3.03(b)

 

11

--------------------------------------------------------------------------------


 

Term

 

Section

Grants

 

Recitals

Holdco

 

Preamble

Holdco Class A-2 Capital Interests

 

Recitals

Holdco Class A-2 Profits Interests

 

Recitals

Holdco Class B Interests

 

Recitals

Holdco Common Units

 

Recitals

Holdco LLC Agreement

 

Recitals

Indemnification Sources

 

10.02(e)

Indemnitee-Related Entities

 

10.02(e)(i)

Initial LLC Agreement

 

Recitals

Investment Company Act

 

8.01(c)

Jointly Indemnifiable Claims

 

10.02(e)(ii)

Member Parties

 

12.11(a)

Member Schedule

 

3.01(b)

Minimum Annual Payment

 

9.05(e)

Officers

 

7.08(a)

PROCESS AGENT

 

12.05(b)

Pubco

 

Recitals

Reorganization

 

Recitals

Reorganization Agreement

 

Recitals

Section 754 Election

 

6.02

Tax Matters Partner

 

6.01

Transferring Member

 

5.02(b)

Viola

 

Preamble

Withholding Advances

 

5.06(b)

 

Section 1.02                             Other Definitional and Interpretative
Provisions. The words “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement. The captions herein are included
for convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, Exhibits and Schedules
are to Articles, Sections, Exhibits and Schedules of this Agreement unless
otherwise specified. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Exhibit or Schedule but
not otherwise defined therein, shall have the meaning as defined in this
Agreement. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any statute shall
be deemed to refer to such statute as amended from time to time and to any

 

12

--------------------------------------------------------------------------------


 

rules or regulations promulgated thereunder. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively. References to “law”, “laws” or
to a particular statute or law shall be deemed also to include any Applicable
Law. As used in this Agreement, all references to “majority in interest” and
phrases of similar import shall be deemed to refer to such percentage or
fraction of interest based on the Relative Percentage Interests of the Members
subject to such determination. Unless otherwise expressly provided herein, when
any approval, consent or other matter requires any action or approval of any
group of Members, including any holders of any class of Units, such approval,
consent or other matter shall require the approval of a majority in interest of
such group of Members. Except to the extent otherwise expressly provided herein,
all references to any Member shall be deemed to refer solely to such Person in
its capacity as such Member and not in any other capacity.

 

ARTICLE II

 

THE COMPANY

 

Section 2.01                             Formation. The Company was formed upon
the filing of the certificate of formation of the Company with the Secretary of
State of the State of Delaware on June 24, 2011. The authorized officer or
representative, as an “authorized person” within the meaning of the Delaware
Act, shall file and record any amendments and/or restatements to the certificate
of formation of the Company and such other certificates and documents (and any
amendments or restatements thereof) as may be required under the laws of the
State of Delaware and of any other jurisdiction in which the Company may conduct
business. The authorized officer or representative shall, on request, provide
any Member with copies of each such document as filed and recorded. The Members
hereby agree that the Company shall be governed by the terms and conditions of
this Agreement and, except as provided herein, the Delaware Act.

 

Section 2.02                             Name. The name of the Company is “Virtu
Employee .Holdco LLC.” The Company’s business may be conducted under any other
name or names deemed advisable by the Manager.

 

Section 2.03                             Term. The Company shall have perpetual
existence unless sooner dissolved and its affairs wound up as provided in
Article XI.

 

Section 2.04                             Registered Agent and Registered Office.
The name of the registered agent of the Company for service of process on the
Company in the State of Delaware shall be The Corporation Trust Company, and the
address of such registered agent and the address of the registered office of the
Company in the State of Delaware shall be Corporation Trust Center, 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801. Such office and such
agent may be changed to such place within the

 

13

--------------------------------------------------------------------------------


 

State of Delaware and any successor registered agent, respectively, as may be
determined from time to time by the Manager in accordance with the Delaware Act.

 

Section 2.05                             Purposes. The Company has been formed
for the object and purpose of, and the nature of the business to be conducted
and promoted by the Company is to purchase, sell and hold Holdco Units, shares
of Pubco Common Stock and any other Equity Securities of Holdco or Pubco and to
carry on any other lawful act or activities consistent therewith and incidental
thereto.

 

Section 2.06                             Powers of the Company. The Company
shall have the power and authority to take any and all actions necessary,
appropriate or advisable to or for the furtherance of the purposes set forth in
Section 2.05.

 

Section 2.07                             Partnership Tax Status. The Members
intend that the Company shall be treated as a partnership for federal, state and
local income tax purposes to the extent such treatment is available, and agree
to take (or refrain from taking) such actions as may be necessary to receive and
maintain such treatment and refrain from taking any actions inconsistent
thereof.

 

Section 2.08                             Regulation of Internal Affairs. The
internal affairs of the Company and the conduct of its business shall be
regulated by this Agreement, and to the extent not provided for herein, shall be
determined by the Manager.

 

Section 2.09                             Ownership of Property. Legal title to
all Property, conveyed to, or held by the Company shall reside in the Company
and shall be conveyed only in the name of the Company and no Member or any other
Person, individually, shall have any ownership of such Property.

 

ARTICLE III

 

MEMBERS; BOOKS AND RECORDS; REPORTS

 

Section 3.01                             Admission of Members.

 

(a)                                 The Company has been established as a
special purpose investment vehicle through which the Members indirectly hold
Equity Securities in Holdco (the “Attributable Units”). Effective upon the
Reorganization, pursuant to Section 2.1(b)(xviii) of the Reorganization
Agreement, the Company has hereby reclassified each Class A-2 Capital Interest,
Class A-2 Profits Interest and Class B Interest outstanding as of immediately
prior to the Form 8-A Effective Time (as such term is defined in the
Reorganization Agreement) into a number of Common Units equal to the number of
Holdco Common Units into which such Class A-2 Capital Interest’s, Class A-2
Profits Interest’s or Class-B Interest’s Attributable Interest (as each such
term was defined in the Initial LLC Agreement), as the case may be, has been
reclassified pursuant to Section 2.1(b)(vi) of the Reorganization Agreement. In
connection with such reclassification, Common Units reclassified from Class A-2
Capital Interests, Class A-2 Profits Interests or Class B Interests that were
subject to vesting restrictions

 

14

--------------------------------------------------------------------------------


 

immediately prior to the Reorganization have been hereby reclassified as
Unvested Common Units on terms set forth in the Employee Equity Letters and the
MIP. The number and terms of the Common Units held by the Members shall at all
times be identical to the number and terms of the Attributable Units that
correspond to such Common Units. In addition to such Attributable Units, the
Company shall also hold for the benefit of such Member any corresponding shares
of Pubco Common Stock constituting the remainder of any Paired Interests in
which such Attributable Units are included (the “Attributable Shares” and,
together with any Attributable Units, “Attributable Securities”).

 

(b)                                 After giving effect to the reclassification
described in the second sentence of this Section 3.01(a), each of the Members
owns the number of Common Units set forth opposite such Member’s name on the
schedule maintained by the Manager on behalf of the Company in accordance
herewith (the “Member Schedule”). The Member Schedule shall also include the
number and class of Attributable Securities corresponding to such Common Units.
As soon as reasonably practicable following the execution of this Agreement, the
Company shall provide written notice to each Member setting forth the
Hypothetical Liquidation Value (as such term is defined in the Holdco LLC
Agreement) attributable to such Member’s Attributable Interests, the resulting
number of Common Units then owned thereby and the number of Attributable
Securities that correspond to such Common Units. The Member Schedule shall be
maintained by the Manager on behalf of the Company in accordance with this
Agreement.

 

(c)                                  From time to time, as determined by the
Manager in accordance with the MIP and subject to Section 3.01 of the Holdco LLC
Agreement, if Holdco and/or Pubco issues one or more series of Attributable
Securities to the Company for the benefit of Persons employed by or otherwise
performing services for Holdco or any of its Subsidiaries in accordance with the
Holdco LLC Agreement, then the Company shall admit as a Member (if such Person
is not already a Member) and issue to such Member Units that shall correspond to
the Attributable Securities issued to the Company for the benefit of such
Person.

 

(d)                                 When any Attributable Units that have been
issued to the Company for the benefit of any Person employed by or otherwise
performing services for Holdco are issued, repurchased, redeemed, converted,
changed or forfeited (including with respect to Percentage Interest) by Holdco
in accordance with the Holdco LLC Agreement, (i) Pubco shall, to the extent
applicable, issue, repurchase, redeem, convert, change or forfeit, as the case
may be, any shares of Pubco Common Stock constituting the remainder of any
Paired Interests in which such Attributable Units are included and (ii) the
Company shall, except to the extent otherwise set forth herein, accordingly
issue, repurchase, redeem, convert, change or forfeit, as the case may be, the
Units to which such Attributable Securities correspond, and the Member Schedule
shall be amended by the Manager to reflect such issuance, repurchase,
redemption, conversion or change and the resulting Percentage Interest of each
Member. The Company shall not issue, repurchase, redeem, convert, change or
forfeit, as the case may be, any Units unless (x) Holdco has issued,
repurchased, redeemed, converted, changed or forfeited, as the case

 

15

--------------------------------------------------------------------------------


 

may be, Attributable Units to which such Units correspond and (y) Pubco has, to
the extent applicable, issued, repurchased, redeemed, converted, changed or
forfeited, as the case may be, any shares of Pubco Common Stock constituting the
remainder of any Paired Interests in which such Attributable Units are included.
In addition, when any Units are Transferred in accordance with this Agreement,
the Member Schedule shall be amended by the Manager to reflect such Transfer,
the admission of additional or substitute Members and the resulting Percentage
Interest of each Member. Following the date hereof, no Person shall be admitted
as a Member and no additional Units shall be issued except as expressly provided
herein.

 

(e)                                  Unvested Common Units shall be subject to
the terms of the MIP and any applicable Employee Equity Letters, and the
managing member of Holdco shall have sole and absolute discretion to interpret
and administer the MIP and Employee Equity Letters and to adopt such amendments
thereto or otherwise determine the terms and conditions of such Unvested Common
Units in accordance with this Agreement and the applicable Employee Equity
Letters. Distributions shall not be made in respect of Unvested Common Units
(other than Unvested Common Units that correspond to Participating Unvested
Common Units (as such term is defined in the Holdco LLC Agreement)). Unvested
Common Units that fail to vest and are forfeited by the applicable Member shall
be cancelled by the Company and shall not be entitled to any distributions
pursuant to Section 5.03.

 

Section 3.02                             Substitute Members and Additional
Members.

 

(a)                                 No Transferee of any Units or Person to whom
any Units are issued pursuant to this Agreement shall be admitted as a Member
hereunder or acquire any rights hereunder, including any class voting rights or
the right to receive distributions and allocations in respect of the Transferred
or issued Units, as applicable, unless (i) such Units are Transferred or issued
in compliance with the provisions of this Agreement (including Article VIII) and
(ii) such Transferee or recipient shall have executed and delivered to the
Company such instruments as the Manager deems necessary or desirable, in its
reasonable discretion, to effectuate the admission of such Transferee or
recipient as a Member and to confirm the agreement of such Transferee or
recipient to be bound by all the terms and provisions of this Agreement. Upon
complying with the immediately preceding sentence, without the need for any
further action of any Person, a Transferee or recipient shall be deemed admitted
to the Company as a Member. A Substitute Member shall enjoy the same rights, and
be subject to the same obligations, as the Transferor; provided that such
Transferor shall not be relieved of any obligation or liability hereunder
arising prior to the consummation of such Transfer but shall be relieved of all
future obligations with respect to the Units so Transferred. As promptly as
practicable after the admission of any Person as a Member, the books and records
of the Company shall be changed to reflect such admission of a Substitute Member
or Additional Member. In the event of any admission of a Substitute Member or
Additional Member pursuant to this Section 3.02(a), this Agreement shall be
deemed amended to reflect such admission, and any formal amendment of this
Agreement (including the Member Schedule) in connection therewith shall only
require execution by the Company and such Substitute Member or Additional
Member, as applicable, to be effective.

 

16

--------------------------------------------------------------------------------


 

(b)                                 If a Member shall Transfer all (but not less
than all) its Units, the Member shall thereupon cease to be a Member of the
Company.

 

Section 3.03                             Tax and Accounting Information.

 

(a)                                 Accounting Decisions and Reliance on Others.
All decisions as to accounting matters, except as otherwise specifically set
forth herein, shall be made by the Manager in accordance with Applicable Law and
with accounting methods followed for federal income tax purposes. In making such
decisions, the Manager may rely upon the advice of the independent accountants
of the Company.

 

(b)                                 Records and Accounting Maintained. The books
and records of the Company shall be kept, and the financial position and the
results of its operations recorded, in all material respects in accordance with
United States generally accepted accounting principles as in effect from time to
time (“GAAP”). The Fiscal Year of the Company shall be used for financial
reporting and for federal income tax purposes.

 

(c)                                  Financial Reports. If determined by the
Manager, the books and records of the Company may be audited as of the end of
each Fiscal Year by an accounting firm selected by the Manager.

 

(d)                                 Tax Returns.

 

(i)                                     The Company shall cause to be prepared
by an accounting firm federal, state, local and foreign tax returns (including
information returns) of the Company, which may be required by a jurisdiction in
which the Company, Holdco and Holdco’s Subsidiaries operate or conduct business
for each year or period for which such returns are required to be filed; and
shall cause such returns to be filed.

 

(ii)                                  The Company shall furnish to each Member
(a) all information concerning the Company required for the preparation of tax
returns of such Members (or any beneficial owner(s) of such Member), including a
report (including Schedule K-1), indicating each Member’s share of the Company’s
taxable income, gain, credits, losses and deductions for such year, in
sufficient detail to enable such Member to prepare its federal, state and other
tax returns; (b) such information concerning the Company as is required to
enable such Member (or any beneficial owner of such Member) to pay estimated
taxes and (c) such other information concerning the Company that is reasonably
requested by such Member for compliance with its tax obligations (or the tax
obligations of any beneficial owner(s) of such Member) or for tax planning
purposes.

 

(e)                                  Inconsistent Positions. No Member shall
take a position on its income tax return with respect to any item of Company
income, gain, deduction, loss or credit that is different from the position
taken on the Company’s income tax return with respect to such item.

 

17

--------------------------------------------------------------------------------


 

Section 3.04                             Books and Records. The Company shall
keep full and accurate books of account and other records of the Company at its
principal place of business. No Member shall have any right to inspect the books
and records of the Company or any of its Subsidiaries.

 

ARTICLE IV

 

ADDITIONAL ISSUANCES OF UNITS

 

Section 4.01                             Additional Issuances of Units. The
Company shall not issue any interests or other Equity Securities, except for
Units issued to Persons employed by or otherwise performing services for Holdco
or any of its Subsidiaries in connection with an issuance by Holdco to the
Company of Attributable Units for the benefit of such Persons and any applicable
issuance by Pubco of any shares of Pubco Common Stock constituting the remainder
of any Paired Interests in which such Attributable Units are included.

 

ARTICLE V

 

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

DISTRIBUTIONS; ALLOCATIONS

 

Section 5.01                             Capital Contributions.

 

(a)                                 From and after the date hereof, no Member
shall have any obligation to the Company, to any other Member or to any creditor
of the Company to make any further Capital Contribution.

 

(b)                                 RESERVED.

 

(c)                                  Except as expressly provided herein, no
Member, in its capacity as a Member, shall have the right to receive any cash or
any other property of the Company.

 

Section 5.02                             Capital Accounts.

 

(a)                                 Maintenance of Capital Accounts. The Company
shall maintain a Capital Account for each Member on the books of the Company
equal to the share of the Capital Account (as defined in the Holdco LLC
Agreement) of the Company attributable to the Attributable Units of such Member,
as adjusted from time to time pursuant to the Holdco LLC Agreement in accordance
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv); provided,
that if Holdco ceases to maintain Capital Accounts (as defined in the Holdco LLC
Agreement), the Manager shall be authorized to establish and maintain a Capital
Account for each Member on the books of the Company on an equitable basis and in
accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv).

 

18

--------------------------------------------------------------------------------


 

(b)                                 Succession to Capital Accounts. In the event
any Person becomes a Substitute Member in accordance with the provisions of this
Agreement, such Substitute Member shall succeed to the Capital Account of the
former Member (the “Transferring Member”) to the extent such Capital Account
relates to the Transferred Units.

 

(c)                                  RESERVED.

 

(d)                                 No Member shall be entitled to withdraw
capital or receive distributions except as specifically provided herein. A
Member shall have no obligation to the Company, to any other Member or to any
creditor of the Company to restore any negative balance in the Capital Account
of such Member. Except as expressly provided elsewhere herein, no interest shall
be paid on the balance in any Member’s Capital Account.

 

(e)                                  Whenever it is necessary for purposes of
this Agreement to determine a Member’s Capital Account on a per Unit basis, such
amount shall be determined by dividing the Capital Account of such Member
attributable to the applicable class of Units held of record by such Member by
the number of Units of such class held of record by such Member.

 

Section 5.03                             Amounts and Priority of Distributions.

 

(a)                                 Distributions Generally. Except as otherwise
provided in Section 11.02, distributions shall be made to a Member as set forth
in this Section 5.03, at such times and in such amounts as made by Holdco in
respect of such Member’s Attributable Units.

 

(b)                                 Distributions to the Members. Subject to
Section 5.03(e) and Section 5.03(f), the Company shall promptly distribute to a
Member the proceeds of any distribution received by the Company from Holdco in
respect of such Member’s Attributable Units.

 

(c)                                  RESERVED.

 

(d)                                 Distributions in Kind. Except for Holdco
Units or shares of Pubco Common Stock, if any, received by the Company in
respect of such Member’s Attributable Units, the Company shall promptly
distribute to a Member any in kind distribution received by the Company from
Holdco in respect of such Member’s Attributable Units.

 

(e)                                  Tax Distributions. Promptly following
receipt by the Company of any Tax Distribution in respect of the Attributable
Units of a Member, the Company shall distribute the proceeds of such Tax
Distribution to such Member.

 

(f)                                   Pre-IPO Profits Distribution.
Notwithstanding Section 5.03(b), any distributions made to the Company by Holdco
pursuant to Section 5.03(f) of

 

19

--------------------------------------------------------------------------------


 

the Holdco LLC Agreement shall be distributed to the Members that held Class A-2
Profits Interests as of immediately prior to the Reorganization, in proportion
to their respective Available Cash Flow Percentages (as such term was defined in
the Initial LLC Agreement) as of immediately prior to the Reorganization.

 

Section 5.04                             Allocations. All items of income, gain,
loss or deduction of the Company for any Fiscal Year shall be allocated among
the Members in a manner consistent with the allocations of income, gain, loss or
deduction provided for in the Holdco LLC Agreement as if the Members held
directly their Attributable Units; provided, that the Manager may make such
adjustments as it deems necessary or appropriate in order to effectuate the
intended economic arrangement of the Members.

 

Section 5.05                             Other Allocation Rules.

 

(a)                                 Interim Allocations Due to Percentage
Adjustment. If a Percentage Interest is the subject of a Transfer or the
Members’ Units in the Company change pursuant to the terms of the Agreement
during any Fiscal Year, the amount of income, gain, loss or deduction (or items
thereof) to be allocated to the Members for such entire Fiscal Year shall be
allocated to the portion of such Fiscal Year which precedes the date of such
Transfer or change (and if there shall have been a prior Transfer or change in
such Fiscal Year, which commences on the date of such prior Transfer or change)
and to the portion of such Fiscal Year which occurs on and after the date of
such Transfer or change (and if there shall be a subsequent Transfer or change
in such Fiscal Year, which precedes the date of such subsequent Transfer or
change), in accordance with an interim closing of the books, and the amounts of
the items so allocated to each such portion shall be credited or charged to the
Members in accordance with Section 5.04 as in effect during each such portion of
the Fiscal Year in question. Such allocation shall be in accordance with
Section 706 of the Code and the regulations thereunder and made without regard
to the date, amount or receipt of any distributions that may have been made with
respect to the transferred Percentage Interest to the extent consistent with
Section 706 of the Code and the regulations thereunder. As of the date of such
Transfer, the Transferee Member shall succeed to the Capital Account of the
Transferring Member with respect to the transferred Units.

 

Section 5.06                             Tax Withholding; Withholding Advances.

 

(a)                                 Tax Withholding.

 

(i)                                     If requested by the Manager, each Member
shall, if able to do so, deliver to the Manager: (A) an affidavit in form
satisfactory to the Company that the applicable Member (or its partners, as the
case may be) is not subject to withholding under the provisions of any federal,
state, local, foreign or other law; (B) any certificate that the Company may
reasonably request with respect to any such laws; and/or (C) any other form or
instrument reasonably requested by the Company relating to any Member’s status
under such law. In the event that a Member fails or is unable to deliver to the
Company an affidavit described in subclause (A) of this

 

20

--------------------------------------------------------------------------------


 

clause (i), the Company may withhold amounts from such Member in accordance with
Section 5.06(b).

 

(ii)                                  After receipt of a written request of any
Member, the Company shall provide such information to such Member and take such
other action as may be reasonably necessary to assist such Member in making any
necessary filings, applications or elections to obtain any available exemption
from, or any available refund of, any withholding imposed by any foreign taxing
authority with respect to amounts distributable or items of income allocable to
such Member hereunder to the extent not adverse to the Company or any Member. In
addition, the Company shall, at the request of any Member, make or cause to be
made (or cause the Company to make) any such filings, applications or elections;
provided that any such requesting Member shall cooperate with the Company, with
respect to any such filing, application or election to the extent reasonably
determined by the Company and that any filing fees, taxes or other out-of-pocket
expenses reasonably incurred and related thereto shall be paid and borne by such
requesting Member or, if there is more than one requesting Member, by such
requesting Members in accordance with their Relative Percentage Interests.

 

(b)                                 Withholding Advances. To the extent the
Company is required by Applicable Law to withhold or to make tax payments on
behalf of or with respect to any Member (e.g., backup withholding) (“Withholding
Advances”), the Company may withhold such amounts and make such tax payments as
so required.

 

(c)                                  Repayment of Withholding Advances. All
Withholding Advances made on behalf of a Member, plus interest thereon at a rate
equal to the Prime Rate as of the date of such Withholding Advances plus 2.0%
per annum, shall (i) be paid on demand by the Member on whose behalf such
Withholding Advances were made (it being understood that no such payment shall
increase such Member’s Capital Account), or (ii) with the consent of the Manager
and the affected Member be repaid by reducing the amount of the current or next
succeeding distribution or distributions that would otherwise have been made to
such Member or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation otherwise payable to such Member. Whenever
repayment of a Withholding Advance by a Member is made as described in clause
(ii) of this Section 5.06(c), for all other purposes of this Agreement such
Member shall be treated as having received all distributions (whether before or
upon any Dissolution Event) unreduced by the amount of such Withholding Advance
and interest thereon.

 

(d)                                 Withholding Advances — Reimbursement of
Liabilities. Each Member hereby agrees to reimburse the Company for any
liability with respect to Withholding Advances (including interest thereon)
required or made on behalf of or with respect to such Member (including
penalties imposed with respect thereto).

 

21

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CERTAIN TAX MATTERS

 

Section 6.01                             Tax Matters Partner. The “Tax Matters
Partner” (as such term is defined in Section 6231(a)(7) of the Code) of the
Company shall be designated by the Manager. The Tax Matters Partner shall use
its reasonable efforts to comply with the responsibilities outlined in Sections
6221 through 6233 of the Code (including the Treasury Regulations promulgated
thereunder) and shall have any powers necessary to perform fully in such
capacity, subject to, in each case, the authority of the Manager in connection
therewith. The Manager is authorized to represent the Company before taxing
authorities and courts in tax matters affecting the Company and the Members in
their capacity as such and shall keep the Members promptly informed of any such
administrative and judicial proceedings. The Manager and the Tax Matters Partner
shall be entitled to be reimbursed by the Company for all reasonable third-party
costs and expenses incurred by them in connection with any administrative or
judicial proceeding affecting tax matters of the Company and the Members in
their capacity as such. Neither the Manager nor the Tax Matters Partner shall
bind any Member to any settlement agreement or closing agreement without such
Member’s prior written consent. Any Member who enters into a settlement
agreement with any tax authority with respect to any Company item shall notify
the Manager of such settlement agreement and its terms within thirty (30)
calendar days after the date of settlement. This provision shall survive any
termination of this Agreement.

 

Section 6.02                             Section 754 Election. The Company has
previously made Company an election (a “Section 754 Election”) under Section 754
of the Code (and a corresponding election under state and local law).

 

Section 6.03                             RESERVED.

 

Section 6.04                             RESERVED.

 

Section 6.05                             Debt Allocation. Indebtedness of the
Company treated as a “nonrecourse liability” (as defined in Treasury Regulation
Section 1.752-1(a)(2)) shall be allocated to the Members based on their Relative
Percentage Interests.

 

ARTICLE VII

 

MANAGEMENT OF THE COMPANY

 

Section 7.01                             Management by the Manager. Except as
otherwise specifically set forth in this Agreement, the Manager shall be deemed
to be a “manager” for purposes of applying the Delaware Act. Except as expressly
provided in this Agreement or the Delaware Act, the day-to-day business and
affairs of the Company shall be managed, operated and controlled by the Manager
in accordance with the terms of this Agreement and no other Members shall have
management authority or rights over the Company. The Manager is, to the extent
of its rights and powers set forth in this

 

22

--------------------------------------------------------------------------------


 

Agreement, an agent of the Company for the purpose of the Company’s business,
and the actions of the Manager taken in accordance with such rights and powers,
shall bind the Company (and no other Members shall have such right). Except as
expressly provided in this Agreement, the Manager shall have all necessary
powers to carry out the purposes, business, and objectives of the Company. The
Manager may delegate to Members, employees, officers or agents of the Company in
his discretion the authority to sign agreements and other documents on behalf of
the Company.

 

Section 7.02                             Withdrawal or Removal of the Manager.
Viola shall be the Manager until such time as he withdraws as Manager or is
removed by Holdco, at which time Holdco or its designee shall be appointed as
and have all rights and obligations of the Manager set forth herein and all
references to the authority and discretion of the “Manager” herein shall be
deemed to refer to the authority and discretion of Holdco acting by action of
its managing member pursuant to Section 7.01 of the Holdco LLC Agreement.

 

Section 7.03                             Decisions by the Members.

 

(a)                                 The Members shall take no part in the
management of the Company’s business, shall transact no business for the Company
and shall have no power to act for or to bind the Company; provided, however,
that the Company may engage any Member or principal, partner, member,
shareholder or interest holder thereof as an employee, independent contractor or
consultant to the Company, in which event the duties and liabilities of such
individual or firm with respect to the Company as an employee, independent
contractor or consultant shall be governed by the terms of such engagement with
the Company. For the avoidance of doubt, except as otherwise determined by the
Manager (including pursuant to Section 9.09), no Member shall have the right to
grant or otherwise determine any vote, approval or consent with respect any
Attributable Securities held on behalf of such Member if and until such
Attributable Securities have been distributed to such Member or are otherwise
held directly thereby and, until such time, the Company shall retain all power
and authority to provide any vote, approval or consent with respect to such
Attributable Securities at the direction of the Manager; provided that, with
respect to any election of directors of the Pubco Board, the Manager shall
direct the Company to vote any Attributable Securities entitled to vote in such
election in favor of the nominees recommended by the Pubco Board.

 

(b)                                 Except as expressly provided herein, neither
the Members nor any class of Members shall have the power or authority to vote,
approve or consent to any matter or action taken by the Company. Except as
otherwise provided herein, any proposed matter or action subject to the vote,
approval or consent of the Members or any class of Members shall require the
approval of the Manager and a majority in interest of the Members or such class
of Members, as the case may be, by (i) resolution at a duly convened meeting of
the Members or such class of Members, as the case may be, or (ii) written
consent of the Manager and a majority in interest of the Members or such class
of Members, as the case may be, in each case, based on the Relative Percentage
Interests thereof. Except as expressly provided herein, all Members shall vote
together as a single class on any matter subject to the vote, approval or
consent of the Members. In

 

23

--------------------------------------------------------------------------------


 

the case of any such approval, a majority in interest of the Members or any
class of Members, as the case may be, may call a meeting of the Members or such
class of Members at such time and place or by means of telephone or other
communications facility that permits all persons participating in such meeting
to hear and speak to each other for the purpose of a vote thereon. Notice of any
such meeting shall be required, which notice shall include a brief description
of the action or actions to be considered by the Members or such class of
Members, as the case may be. Unless waived by any such Member in writing, notice
of any such meeting shall be given to each Member or Member of such class, as
the case may be, at least four (4) days prior thereto. Attendance or
participation of a Member at a meeting shall constitute a waiver of notice of
such meeting, except when such Member attends or participates in the meeting for
the express purpose of objecting at the beginning thereof to the transaction of
any business because the meeting is not properly called or convened. Any action
required or permitted to be taken at any meeting of the Members may be taken
without a meeting, if a consent in writing, setting forth the actions so taken,
shall be signed by Members sufficient to approve such action pursuant to this
Section 7.03(b). A copy of any such consent in writing will be provided to the
Members promptly thereafter.

 

Section 7.04                             RESERVED.

 

Section 7.05                             RESERVED.

 

Section 7.06                             RESERVED.

 

Section 7.07                             WAIVER OF FIDUCIARY DUTIES. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT CONTEMPLATED HEREIN OR
APPLICABLE PROVISIONS OF LAW OR EQUITY OR OTHERWISE, THE PARTIES HERETO HEREBY
AGREE THAT PURSUANT TO THE AUTHORITY OF SECTIONS 18-1101(c)-(e) OF THE DELAWARE
ACT, THE PARTIES HERETO HEREBY ELIMINATE ANY AND ALL FIDUCIARY DUTIES THE
MANAGER OR ANY MEMBER MAY HAVE TO SUCH PARTIES HEREUNDER AND HEREBY AGREE THAT
THE MANAGER AND THE MEMBERS SHALL HAVE NO FIDUCIARY DUTY HEREUNDER TO THE
COMPANY OR ANY OTHER MEMBER OR OTHER PARTY TO THIS AGREEMENT, PROVIDED THAT SUCH
EXCLUSION OR LIMITATION OF LIABILITY SHALL NOT EXTEND TO MISAPPROPRIATION OF
ASSETS OR FUNDS OF THE COMPANY OR OTHER ACTS OR OMISSIONS THAT CONSTITUTE A BAD
FAITH VIOLATION OF THE IMPLIED CONTRACTUAL COVENANT OF GOOD FAITH AND FAIR
DEALING.

 

Section 7.08                             Officers.

 

(a)                                 Appointment of Officers. The Manager may
appoint individuals as officers (“Officers”) of the Company, which may include
such officers as the Manager determines are necessary and appropriate. No
Officer need be a Member. An individual may be appointed to more than one
office.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Authority of Officers. The Officers shall
have the duties, rights, powers and authority as may be prescribed by the
Manager from time to time.

 

(c)                                  Removal, Resignation and Filling of Vacancy
of Officers. The Manager may remove any Officer, for any reason or for no
reason, at any time. Any Officer may resign at any time by giving written notice
to the Company, and such resignation shall take effect at the date of the
receipt of that notice or any later time specified in that notice; provided
that, unless otherwise specified in that notice, the acceptance of the
resignation shall not be necessary to make it effective. Any such resignation
shall be without prejudice to the rights, if any, of the Company or such Officer
under this Agreement. A vacancy in any office because of death, resignation,
removal or otherwise shall be filled by the Manager.

 

ARTICLE VIII

 

TRANSFERS OF INTERESTS

 

Section 8.01                             Restrictions on Transfers.

 

(a)                                 Except as expressly permitted by
Section 8.02 (only to the extent permitted by Section 8.01(b), Section 8.01(c),
Section 8.01(d), Section 8.01(e), any underwriter lock-up agreement applicable
to such Member, such Member’s Employee Equity Letter and/or any other agreement
between such Member and the Company, Holdco, Pubco or any of their Controlled
Affiliates), without the prior written approval of the Manager, no Member shall
directly or indirectly Transfer all or any part of its Units or any right or
economic interest pertaining thereto, including the right to vote or consent on
any matter or to receive or have any economic interest in distributions or
advances from the Company pursuant thereto. Any such Transfer which is not in
compliance with the provisions of this Agreement shall be deemed a Transfer by
such Member of Units in violation of this Agreement (and a breach of this
Agreement by such Member) and shall be null and void ab initio.

 

(b)                                 Except as otherwise expressly provided
herein, it shall be a condition precedent to any Transfer otherwise permitted or
approved pursuant to this Article VIII that:

 

(i)                                     the Transferor shall have provided to
the Company prior notice of such Transfer; and

 

(ii)                                  the Transfer shall comply with all
Applicable Laws and not result in any Regulatory Disqualification.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, no Member shall directly or indirectly Transfer all
or any part of its Units or any right or economic interest pertaining thereto
if, in the reasonable discretion of the Manager, such Transfer would cause the
Company (i) to be classified as a “publicly traded partnership” as that term is
defined in Section 7704 of the Code and the

 

25

--------------------------------------------------------------------------------


 

Regulations promulgated thereunder or (ii) require the Company to be registered
as an investment company under the United States Investment Company Act of 1940
(the “Investment Company Act”). In addition, notwithstanding any provision of
this Agreement to the contrary, to the extent the Units do not meet the
requirements of Treasury Regulation Section 1.7704-1(h), the Manager shall
impose such restrictions on the direct or indirect Transfer of Units or other
interests in the Company as are necessary or advisable so that the Company is
not treated as a publicly traded partnership taxable as a corporation under
Section 7704 of the Code.

 

(d)                                 Any Transfer of Units pursuant to this
Agreement, including this Article VIII, shall be subject to the provisions of
Section 3.01 and Section 3.02.

 

(e)                                  For the avoidance of doubt, in addition to
any restrictions on Transfer set forth in this Article VIII that may apply to
such Transfer, any Transfer of Units by any Restricted Member shall be subject
to the restrictions on Transfer attached hereto as Exhibit B.

 

Section 8.02                             Exchange Elections.

 

(a)                                 Subject to Section 8.02(b), a Member may
receive shares of Class A Common Stock (to the extent such shares of Class A
Common Stock may be Transferred pursuant to such Member’s Employee Equity
Letter) as contemplated by this Section 8.02(a), subject to the delivery to the
Company of a written election in the form attached hereto as Exhibit A of its
intention to receive such shares of Class A Common Stock (a “Exchange Election”)
and compliance with this Section 8.02(a). The Manager shall select for the
consummation of the transactions contemplated by such Exchange Election a date
not later than thirty (30) calendar days (or, if later, as required under
Applicable Law) after receipt of such Exchange Election. On such date, if the
Company has not previously elected to exercise its repurchase rights pursuant to
Section 9.05 to the extent applicable at such time upon receipt of such Exchange
Election and as contemplated thereby, (i) the Manager shall cause the Company to
distribute to such Transferring Member the Attributable Units that correspond to
any Vested Common Units designated to be Transferred in such Exchange Election
(together with any shares of Class A Common Stock constituting the remainder of
any Paired Interests in which such Attributable Units were included), which
Vested Common Units shall be cancelled in full redemption thereof without any
further consideration being paid to such Vested Common Units other than amounts
(if any) actually paid to the Company under the Tax Receivable Agreement in
respect of such Attributable Securities (and, to the extent such Transferring
Member no longer owns any other Units, such Transferring Member shall cease to
be a Member of the Company), (ii) the Company shall assign to such Member, and
such Member shall assume, the Company’s rights and obligations under the
Exchange Agreement, the Registration Rights Agreement and the Holdco LLC
Agreement, in each case, solely to the extent applicable to such Attributable
Securities and (iii) such Transferring Member shall immediately exchange such
Attributable Securities for shares of Class A Common Stock pursuant to the
Exchange Agreement (and such Transferring Member shall cease to be a Member of
Holdco with respect to any

 

26

--------------------------------------------------------------------------------


 

such Attributable Units). Any such Transferring Member shall execute and deliver
any documentation reasonably required by the Company to consummate the foregoing
transactions.

 

(b)                                 Notwithstanding Section 8.02(a), no Member
shall be entitled to make an Exchange Election or otherwise Transfer any Units
thereof during the period commencing on the Separation Date of the Member and
ending on the earlier to occur of (i) the Company waiving in writing its right
to deliver a Call Notice (as defined below) with respect to such Units pursuant
to Section 9.05(a) and (ii) the Company failing to deliver a Call Notice on or
prior to the date that is thirty (30) calendar days following such Separation
Date with respect to such Units pursuant to Section 9.05(a).

 

Section 8.03                             RESERVED.

 

Section 8.04                             RESERVED.

 

Section 8.05                             RESERVED.

 

Section 8.06                             Registration of Transfers. When any
Units are Transferred in accordance with the terms of this Agreement, the
Company shall cause such Transfer to be registered on the books of the Company.

 

ARTICLE IX

 

CERTAIN OTHER AGREEMENTS

 

Section 9.01                             Underwriter Lock-Up Agreements.
Pursuant to the Initial LLC Agreement, each Member has previously appointed the
Company as its true and lawful proxy and attorney-in-fact, with full power of
substitution, to execute a “lock-up” agreement in respect of any Holdco Units or
shares of Pubco Common Stock distributed to such Member on or after the Holdco
IPO and such other documentation as has been or shall be reasonably requested by
the underwriters of the Holdco IPO.

 

Section 9.02                             RESERVED.

 

Section 9.03                             RESERVED.

 

Section 9.04                             Non-Compete; Non-Solicitation. Each
Restricted Member agrees for the benefit of the Company, Holdco, each SL Member
and each Viola Member that:

 

(a)                                 No Restricted Member shall directly or
indirectly engage in any Competitive Activity from and after the date hereof
until the third (3rd) anniversary following such Restricted Member’s Termination
Date.

 

(b)                                 The Restricted Members shall not directly or
indirectly solicit, or assist any other Person to solicit, as an employee or
consultant any employee, former employee or Restricted Member of the Company,
Holdco or any of Holdco’s

 

27

--------------------------------------------------------------------------------


 

Subsidiaries (the “Company Parties”) until the third (3rd) anniversary following
such Restricted Member’s Termination Date.

 

(c)                                  The Restricted Members shall not, and shall
cause their respective Controlled Affiliates not to, hire, or assist any other
Person to hire, as an employee or consultant any employee, former employee,
Member or retired Member of the Company Parties until the third (3rd)
anniversary following such Restricted Member’s Termination Date.

 

(d)                                 No Member shall take, and each Member shall
take reasonable steps to cause its Affiliates not to take, any action or make
any public statement, whether or not in writing, that disparages or denigrates
the Company Parties or their respective directors, officers, employees, members,
representatives and agents; provided, however, that nothing in this
Section 9.04(d) shall prevent any Member from (i) testifying truthfully in any
legal or administrative proceeding if such testimony is compelled or requested,
or (ii) complying with applicable legal requirements.

 

(e)                                  RESERVED.

 

(f)                                   RESERVED.

 

(g)                                  Each Restricted Member agrees that (i) the
agreements and covenants contained in this Section 9.04 are reasonable in scope
and duration, an integral part of the transactions contemplated by this
Agreement, by the MTH Transaction Documents (as such term is defined in the
Holdco LLC Agreement) and the Reorganization Documents and necessary to protect
and preserve the Members’ and Company Parties’ legitimate business interests and
to prevent any unfair advantage conferred on such Restricted Member taking into
account and in specific consideration of the undertakings and obligations of the
parties under the Agreement, the MTH Transaction Documents and the
Reorganization Documents, (ii) but for each Restricted Member’s agreement to be
bound by the agreements and covenants contained under this Section 9.04, the SL
Members, the Viola Members and the Company Parties would not have entered into
or consummated those transactions contemplated the Agreement, the MTH
Transaction Documents and the Reorganization Documents and (iii) that
irreparable harm would result to the SL Members, the Viola Members and the
Company Parties as a result of a violation or breach (or potential violation or
breach) by such Restricted Member (or his Affiliates) of this Section 9.04. In
addition, each Restricted Member agrees that each of the following parties shall
have the right to specifically enforce the provisions of this Section 9.04 in
any federal court located in the State of Delaware or any Delaware state court,
in addition to any other remedy to which such parties are entitled at law or in
equity:

 

(x)         the Company Parties against any Restricted Member;

 

(y)         the SL Members against any Restricted Member so long as it meets the
Limited Ownership Minimum; and

 

28

--------------------------------------------------------------------------------


 

(z)          the Viola Members against any Restricted Member so long as it meets
the Limited Ownership Minimum.

 

If a final judgment of a court of competent jurisdiction or other Governmental
Authority determines that any term, provision, covenant or restriction contained
in this Section 9.04 is invalid or unenforceable, then the parties hereto agree
that the court of competent jurisdiction or other Governmental Authority will
have the power to modify this Section 9.04 (including by reducing the scope,
duration or geographic area of the term or provision, deleting specific words or
phrases or replacing any invalid or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision) so as to effect
the original intention of the invalid or unenforceable term or provision. To the
fullest extent permitted by law, in the event that any proceeding is brought
under or in connection with this Section 9.04, the prevailing party in such
proceeding (whether at final or on appeal) shall be entitled to recover from the
other party all costs, expenses, and reasonable attorneys’ fees incident to any
such proceeding. The term “prevailing party” as used herein means the party in
whose favor the final judgment or award is entered in any such proceeding.

 

Section 9.05                             Company Call Right.

 

(a)                                 (i) On or after a Member’s Separation Date
or (ii) in connection with any Involuntary Transfer, Holdco or Pubco may, in
Pubco’s sole discretion, elect to purchase any or all of the vested Attributable
Securities (“Attributable Call Securities”) held by the Company that correspond
to the Vested Common Units of such Member or, in the case of any Involuntary
Transfer, that correspond to any such Units transferred to such Transferee (each
such Member or Transferee, a “Call Members” and such Units, “Call Units”)) at
any time by delivery of a written notice (a “Call Notice”) by the Manager to
such Call Member(s) on or prior to the date that is sixty (60) calendar days
following such Separation Date. The Call Notice shall set forth the Call Price
and the proposed closing date of Holdco’s or Pubco’s, as applicable, purchase of
such Attributable Call Securities; provided that such closing date shall occur
within ninety (90) days following the date of such Call Notice. In the event
that Holdco or Pubco do not elect to purchase any or all of Attributable Call
Securities held by the Company that correspond to such Call Units, the Company
may nevertheless in its sole discretion elect to purchase from such Call Member
any or all of such Call Units that correspond to such Attributable Call
Securities in the same manner as if Holdco and Pubco had elected to purchase
such Attributable Call Securities. At the closing of any such sale, (x) each
Call Member shall deliver to the Company for cancellation its Call Units that
correspond to such Attributable Call Securities, duly endorsed, or accompanied
by written instruments of transfer in form satisfactory to the Company and
accompanied by all requisite transfer taxes, if any in exchange for a purchase
price equal to the fair market value of such Call Units (as determined by the
Manager in its sole discretion) (the “Call Price”), which may be paid the form
of a Company Note pursuant to Section 9.05(c), (y) such Call Units shall be free
and clear of any Liens and (z) each Call Member shall so represent and warrant
and further represent and warrant that it is the sole beneficial and record
owner of such Call Units. Following such closing, any such Call

 

29

--------------------------------------------------------------------------------


 

Member shall no longer be entitled to any rights in respect of such Call Units,
including any distributions of the Company thereupon (other than the payment of
(A) the Call Price at such closing and (B) amounts (if any) actually paid to the
Company under the Tax Receivable Agreement in respect of such Attributable Call
Securities), and, to the extent any such Call Member does not hold any Units
thereafter, shall thereupon cease to be a Member of the Company. Any
post-termination payments in respect of such Call Units (including under the
Company Note and any Minimum Annual Payments (as defined below) shall be
conditioned on the Member executing and delivering (and not revoking) a waiver
and release of claims satisfactory to Holdco and Pubco within 60 days following
the Separation Date; provided that if such 60 day period spans two taxable years
of the Member, then the first post-termination payment shall commence in the
second taxable year (but in all events after the release has become effective).
Notwithstanding the definition of “Call Price”, in the event of a breach by the
Member of Section 9.04, (1) the “Call Price” shall be no or nominal
consideration as determined in the Manager’s sole discretion, and 2B) to the
extent a Company Note has been issued to such Call Member, or consideration
payable pursuant to this Section 9.05 is otherwise payable in installments
(including any Minimum Annual Payment), all remaining amounts payable to such
Call Member shall be deemed forfeited.

 

(b)                                 For the avoidance of doubt, upon the
Separation Date of any Member, all Unvested Common Units held by such Member
shall be forfeited without the payment of any consideration.

 

(c)                                  The Company shall have the option in the
Manager’s sole discretion to settle its obligations to purchase all or any
portion of the Call Units pursuant to this Section 9.05 by delivery to such Call
Member at the closing of the purchase of such Call Units a promissory note of
Holdco in a face amount equal to the Call Price of such Call Units (a “Company
Note”). Each Company Note shall be subject to this Section 9.05 and bear
interest at a rate of five percent (5%) per annum. Each Company Note (i) shall
be subordinated to the prior payment in full of all of the Company’s
indebtedness for borrowed money, (ii) shall mature no later than the three-year
anniversary of the date of the Call Notice and (iii) all principal and accrued
interest thereon shall accrue become payable on such maturity date or, at the
election of the Manager in its sole discretion, in earlier installments.

 

(d)                                 In furtherance of the foregoing, the Manager
may elect, in its sole discretion, to cause the Company to, and Holdco
acknowledges that the Company may, in lieu of a purchase of Call Units pursuant
to Section 9.05(a), (i) distribute to such Call Member the Attributable Call
Securities that correspond to such Call Units and (ii) Holdco shall repurchase
such Attributable Call Securities from such Call Member for consideration
(including in the form of a Company Note) equal to the consideration such Member
would have received pursuant to Section 9.05(a) with respect to such Call
Member’s Call Units. Upon such a repurchase, the Call Units and Attributable
Call Securities held by such Call Member shall be cancelled and such Call Member
shall cease to be a Member of the Company or Holdco or a stockholder of Pubco
with respect to such Call Units and Attributable Call Securities.

 

30

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding the definition of “Call
Price”, if (i) the Member is terminated by Holdco without Cause (as defined in
the MIP) (and other than due to death or disability) or terminates his or her
employment with or without “good reason” and (ii) payments for the repurchase of
any Call Units in accordance with this Section 9.05, would result in such Call
Member receiving less than the greater of (x) such Member’s annual base salary
at the time of termination of employment and (y) $250,000 (such greater amount,
the “Minimum Annual Payment”), per year, for the three year period following
termination of employment in respect thereof, Holdco (or the Company, as
applicable) may, at its sole discretion, provide such Call Member with
additional amounts such that he or she receives up to the Minimum Annual
Payment.

 

Section 9.06                             RESERVED.

 

Section 9.07                             RESERVED.

 

Section 9.08                             Termination of Certain Provisions.
Notwithstanding anything to the contrary herein, upon the consummation of a
Disposition Event, the following provisions shall be deemed automatically
terminated: Section 8.01 (but not the requirement under Section 8.01(b)(ii) that
such Transfer comply with Applicable Laws and Section 8.01(c)), Section 9.05 and
Section 12.10.

 

Section 9.09                             Holdco. In applying the provisions of
this Agreement (including Article V, Article VI, Article VII, Article VIII and
Article IX), and in order to determine equitably the rights and obligations of
the Company and the Members, the Manager, the Company, Holdco and Pubco may
treat any Member as if it were (i) a member of Holdco and a direct holder of the
underlying Attributable Units owned by the Company and (ii) a stockholder of
Pubco and a direct holder of the underlying Attributable Shares owned by the
Company. Accordingly, upon (x) any issuance of additional Holdco Units or shares
of Pubco Common Stock to the Company for the benefit of any Member (or the
occurrence of any event that causes the repurchase or forfeiture of any Holdco
Units or shares of Pubco Common Stock), (y) the Transfer of Holdco Units or
shares of Pubco Common Stock by the Company or (z) any merger, consolidation,
sale of all or substantially all of the assets of Holdco, issuance of debt or
other similar capital transaction of Holdco, the Manager, the Company and/or
Holdco may take any action or make any adjustment with respect to the Units to
replicate, as closely as possible, such actions (including the effects thereof),
and the Members shall take all actions reasonably requested by the Manager in
connection therewith and this Section 9.09.

 

ARTICLE X

 

LIMITATION ON LIABILITY, EXCULPATION
AND INDEMNIFICATION

 

Section 10.01                      Limitation on Liability. The debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Covered Person shall be

 

31

--------------------------------------------------------------------------------


 

obligated personally for any such debt, obligation or liability of the Company;
provided that the foregoing shall not alter a Member’s obligation to return
funds wrongfully distributed to it.

 

Section 10.02                      Exculpation and Indemnification.

 

(a)                                 No Covered Person described in clause (iii),
(iv) or (v) of the definition thereof shall be liable, including under any legal
or equitable theory of fiduciary duty or other theory of liability, to the
Company or to any other Covered Person for any losses, claims, damages or
liabilities incurred by reason of any act or omission performed or omitted by
such Covered Person in good faith on behalf of the Company. There shall be, and
each Covered Person shall be entitled to, a presumption that such Covered Person
acted in good faith.

 

(b)                                 A Covered Person shall be fully protected in
relying in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any Person as to
matters the Covered Person reasonably believes are within such Person’s
professional or expert competence.

 

(c)                                  The Company shall indemnify, defend and
hold harmless each Covered Person against any losses, claims, damages,
liabilities, expenses (including all reasonable out-of-pocket fees and expenses
of counsel and other advisors), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, in
which such Covered Person may be involved or become subject to, in connection
with any matter arising out of or in connection with the Company’s business or
affairs, or this Agreement or any related document, unless such loss, claim,
damage, liability, expense, judgment, fine, settlement or other amount (i) is as
a result of a Covered Person not acting in good faith on behalf of the Company
or arose as a result of the willful commission by such Covered Person of any act
that is dishonest and materially injurious to the Company or (ii) results from
the breach by any Member (in such capacity) of its contractual obligations under
this Agreement (including Section 9.04). If any Covered Person becomes involved
in any capacity in any action, suit, proceeding or investigation in connection
with any matter arising out of or in connection with the Company’s business or
affairs, or this Agreement or any related document, other than (x) by reason of
any act or omission performed or omitted by such Covered Person that was not in
good faith on behalf of the Company or constituted a willful commission by such
Covered Person of an act that is dishonest and materially injurious to the
Company or (y) as a result of any breach by such Covered Person of Section 9.04,
the Company shall reimburse such Covered Person for its reasonable legal and
other reasonable out-of-pocket expenses (including the cost of any investigation
and preparation) as they are incurred in connection therewith; provided that
such Covered Person shall promptly repay to the Company the amount of any such
reimbursed expenses paid to it if it shall be finally judicially determined that
such Covered Person was not entitled to indemnification by, or contribution
from, the Company in connection with such action, suit, proceeding or
investigation. If for any reason (other than the bad faith of a Covered Person
or the willful commission by such Covered Person of an act that is dishonest and
materially injurious to the Company) the foregoing indemnification

 

32

--------------------------------------------------------------------------------


 

is unavailable to such Covered Person, or insufficient to hold it harmless, then
the Company shall contribute to the amount paid or payable by such Covered
Person as a result of such loss, claim, damage, liability, expense, judgment,
fine, settlement or other amount in such proportion as is appropriate to reflect
any relevant equitable considerations. There shall be, and each Covered Person
shall be entitled to, a rebuttable presumption that such Covered Person acted in
good faith.

 

(d)                                 The obligations of the Company under
Section 10.02(c) shall be satisfied solely out of and to the extent of the
Company’s assets, and no Covered Person shall have any personal liability on
account thereof.

 

(e)                                  Given that certain Jointly Indemnifiable
Claims may arise by reason of the service of a Covered Person to the Company
and/or as a director, trustee, officer, partner, member, manager, employee,
consultant, fiduciary or agent of other corporations, limited liability
companies, partnerships, joint ventures, trusts, employee benefit plans or other
enterprises controlled by the Company (collectively, the “Controlled Entities”),
or by reason of any action alleged to have been taken or omitted in any such
capacity, the Company acknowledges and agrees that the Company shall, and to the
extent applicable shall cause the Controlled Entities to, be fully and primarily
responsible for the payment to the Covered Person in respect of indemnification
or advancement of all out-of-pocket costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements)
in each case, actually and reasonably incurred by or on behalf of a Covered
Person in connection with either the investigation, defense or appeal of a
claim, demand, action, suit or proceeding or establishing or enforcing a right
to indemnification under this Agreement or otherwise incurred in connection with
a claim that is indemnifiable hereunder (collectively, “Expenses”) in connection
with any such Jointly Indemnifiable Claim, pursuant to and in accordance with
(as applicable) the terms of (i) the Delaware Act, (ii) this Agreement,
(iii) any other agreement between the Company or any Controlled Entity and the
Covered Person pursuant to which the Covered Person is indemnified, (iv) the
laws of the jurisdiction of incorporation or organization of any Controlled
Entity and/or (v) the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership, certificate of qualification or other
organizational or governing documents of any Controlled Entity ((i) through
(v) collectively, the “Indemnification Sources”), irrespective of any right of
recovery the Covered Person may have from the Indemnitee-Related Entities. Under
no circumstance shall the Company or any Controlled Entity be entitled to any
right of subrogation or contribution by the Indemnitee-Related Entities and no
right of advancement or recovery the Covered Person may have from the
Indemnitee-Related Entities shall reduce or otherwise alter the rights of the
Covered Person or the obligations of the Company or any Controlled Entity under
the Indemnification Sources. In the event that any of the Indemnitee-Related
Entities shall make any payment to the Covered Person in respect of
indemnification or advancement of Expenses with respect to any Jointly
Indemnifiable Claim, (i) the Company shall, and to the extent applicable shall
cause the Controlled Entities to, reimburse the Indemnitee-Related Entity making
such payment to the extent of such payment promptly upon written demand from
such Indemnitee-Related Entity, (ii) to the extent not previously and fully
reimbursed by the

 

33

--------------------------------------------------------------------------------


 

Company and/or any Controlled Entity pursuant to clause (i), the
Indemnitee-Related Entity making such payment shall be subrogated to the extent
of the outstanding balance of such payment to all of the rights of recovery of
the Covered Person against the Company and/or any Controlled Entity, as
applicable, and (iii) the Covered Person shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
the Indemnitee-Related Entities effectively to bring suit to enforce such
rights. The Company and the Covered Person agree that each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 10.02(e), entitled to enforce this Section 10.02(e) as though each
such Indemnitee-Related Entity were a party to this Agreement. The Company shall
cause each of the Controlled Entities to perform the terms and obligations of
this Section 10.02(e) as though each such Controlled Entity was the “Company”
under this Agreement. For purposes of this Section 10.02(e), the following terms
shall have the following meanings:

 

(i)                                     The term “Indemnitee-Related Entities”
means any corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise (other than the Company, any
Controlled Entity or the insurer under and pursuant to an insurance policy of
the Company or any Controlled Entity) from whom a Covered Person may be entitled
to indemnification or advancement of Expenses with respect to which, in whole or
in part, the Company or any Controlled Entity may also have an indemnification
or advancement obligation.

 

(ii)                                  The term “Jointly Indemnifiable Claims”
shall be broadly construed and shall include, without limitation, any claim,
demand, action, suit or proceeding for which the Covered Person shall be
entitled to indemnification or advancement of Expenses from both (i) the Company
and/or any Controlled Entity pursuant to the Indemnification Sources, on the one
hand, and (ii) any Indemnitee-Related Entity pursuant to any other agreement
between any Indemnitee-Related Entity and the Covered Person pursuant to which
the Covered Person is indemnified, the laws of the jurisdiction of incorporation
or organization of any Indemnitee-Related Entity and/or the certificate of
incorporation, certificate of organization, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any
Indemnitee-Related Entity, on the other hand.

 

ARTICLE XI

 

DISSOLUTION AND TERMINATION

 

Section 11.01                      Dissolution.

 

(a)                                 The Company shall not be dissolved by the
admission of Additional Members or Substitute Members pursuant to Section 3.02.

 

(b)                                 No Member shall (i) resign from the Company
prior to the dissolution and winding up of the Company except in connection with
a Transfer of Units

 

34

--------------------------------------------------------------------------------


 

pursuant to the terms of this Agreement or (ii) take any action to dissolve,
terminate or liquidate the Company or to require apportionment, appraisal or
partition of the Company or any of its assets, or to file a bill for an
accounting, except as specifically provided in this Agreement, and each Member,
to the fullest extent permitted by Applicable Law, hereby waives any rights to
take any such actions under Applicable Law, including any right to petition a
court for judicial dissolution under Section 18-802 of the Delaware Act.

 

(c)                                  The Company shall be dissolved and its
business wound up only upon the earliest to occur of any one of the following
events (each a “Dissolution Event”):

 

(i)                                     The expiration of forty-five (45) days
after the sale or other disposition of all or substantially all the assets of
the Company; or

 

(ii)                                  upon the approval of the Manager.

 

(d)                                 The death, retirement, resignation,
expulsion, bankruptcy, insolvency or dissolution of a Member or the occurrence
of any other event that terminates the continued membership of a Member of the
Company shall not in and of itself cause dissolution of the Company.

 

Section 11.02                      Winding Up of the Company.

 

(a)                                 The Manager shall promptly notify the other
Members of any Dissolution Event. Upon dissolution, the Company’s business shall
be liquidated in an orderly manner. The Manager shall appoint a liquidating
trustee to wind up the affairs of the Company pursuant to this Agreement. In
performing its duties, the liquidating trustee is authorized to sell,
distribute, exchange or otherwise dispose of the assets of the Company in
accordance with the Delaware Act and in any reasonable manner that the
liquidating trustee shall determine to be in the best interest of the Members.

 

(b)                                 The proceeds of the liquidation of the
Company shall be distributed in the following order and priority:

 

(i)                                     first, to the creditors (including any
Members or their respective Affiliates that are creditors) of the Company in
satisfaction of all of the Company’s liabilities (whether by payment or by
making reasonable provision for payment thereof, including the setting up of any
reserves which are, in the judgment of the liquidating trustee, reasonably
necessary therefor); and

 

(ii)                                  second, to the Members in the same manner
as distributions under Section 5.03(b), subject to Section 5.03(e).

 

(c)                                  Distribution of Property. In the event it
becomes necessary in connection with the liquidation of the Company to make a
distribution of Property in-kind, subject to the priority set forth in
Section 11.02, the liquidating trustee shall have the right to compel each
Member to accept a distribution of any Property in-kind (with such Property, as
a percentage of the total liquidating distributions to such Member,

 

35

--------------------------------------------------------------------------------


 

corresponding as nearly as possible to such Member’s Relative Percentage
Interest), with such distribution being based upon the amount of cash that would
be distributed to such Members if such Property were sold for an amount of cash
equal to the fair market value of such Property, as determined by the
liquidating trustee in good faith.

 

Section 11.03                      Termination. The Company shall terminate when
all of the assets of the Company, after payment of or reasonable provision for
the payment of all debts and liabilities of the Company, shall have been
distributed to the Members in the manner provided for in this Article XI, and
the certificate of formation of the Company shall have been cancelled in the
manner required by the Delaware Act.

 

Section 11.04                      Survival. Termination, dissolution,
liquidation or winding up of the Company for any reason shall not release any
party from any liability which at the time of such termination, dissolution,
liquidation or winding up already had accrued to any other party or which
thereafter may accrue in respect to any act or omission prior to such
termination, dissolution, liquidation or winding up.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01                      Expenses. All costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such cost or expense; provided that Holdco shall
reimburse the Manager and the Company for any reasonable expenses incurred on
behalf of the Company in accordance with the business and operations of the
Company conducted in accordance with the terms hereof.

 

Section 12.02                      Further Assurances. Each Member agrees to
execute, acknowledge, deliver, file and record such further certificates,
amendments, instruments and documents, and to do all such other acts and things,
as may be required by law or as, in the reasonable judgment of the Manager, may
be necessary or advisable to carry out the intent and purposes of this
Agreement.

 

Section 12.03                      Notices. All notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
transmission and electronic mail (“e-mail”) transmission, so long as a receipt
of such e-mail is requested and received) and shall be given to such party at
the address, facsimile number or e-mail address specified for such party on the
Member Schedule hereto or to such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the other parties
hereto. All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to
5:00 p.m. on a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed to have been received on the next
succeeding Business Day in the place of receipt.

 

36

--------------------------------------------------------------------------------


 

Section 12.04                      Binding Effect; Benefit; Assignment.

 

(a)                                 The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any Person other than the parties hereto and their respective successors and
assigns.

 

(b)                                 Except as provided in Article VIII, no
Member may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the Manager.

 

Section 12.05                      Jurisdiction.

 

(a)                                 The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party or any of its Affiliates) shall be brought in the Delaware
Chancery Court or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state court, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 12.03 shall be deemed effective service of
process on such party.

 

(b)                                 EACH OF THE COMPANY AND THE MEMBERS HEREBY
IRREVOCABLY DESIGNATES THE CORPORATION TRUST COMPANY (IN SUCH CAPACITY, THE
“PROCESS AGENT”), WITH AN OFFICE AT CORPORATION TRUST CENTER, 1209 ORANGE
STREET, WILMINGTON, NEW CASTLE COUNTY, DELAWARE 19801, AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, FOR AND ON ITS BEHALF SERVICE OF PROCESS IN SUCH
JURISDICTION IN ANY LEGAL ACTION OR PROCEEDINGS WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, AND SUCH
SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY THEREOF TO THE PROCESS AGENT;
PROVIDED THAT IN THE CASE OF ANY SUCH SERVICE UPON THE PROCESS AGENT, THE PARTY
EFFECTING SUCH SERVICE SHALL ALSO DELIVER A COPY THEREOF TO EACH OTHER SUCH
PARTY BY CERTIFIED MAIL AT THE ADDRESS SPECIFIED FOR SUCH PARTY ON THE MEMBER
SCHEDULE HERETO OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY HEREAFTER SPECIFY FOR
THE PURPOSE BY NOTICE TO THE OTHER PARTIES HERETO.

 

37

--------------------------------------------------------------------------------


 

EACH PARTY SHALL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO CONTINUE SAID
APPOINTMENT IN FULL FORCE AND EFFECT OR TO APPOINT ANOTHER AGENT SO THAT SUCH
PARTY SHALL AT ALL TIMES HAVE AN AGENT FOR SERVICE OF PROCESS FOR THE ABOVE
PURPOSES IN WILMINGTON, DELAWARE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY
EXPRESSLY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS INTENDED TO BE IRREVOCABLE
UNDER THE LAWS OF THE STATE OF DELAWARE AND OF THE UNITED STATES OF AMERICA.

 

Section 12.06                      WAIVER OF JURY TRIAL. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 12.07                      Counterparts. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Until and unless each party has received a counterpart hereof signed by the
other party hereto, this Agreement shall have no effect and no party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).

 

Section 12.08                      Entire Agreement. This Agreement, the other
Reorganization Documents and the Grants constitute the entire agreement between
the parties with respect to the subject matter of this Agreement and supersede
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement. Nothing in this
Agreement shall create any third-party beneficiary rights in favor of any Person
or other party hereto, except to the extent provided herein with respect to
Indemnitee-Related Entities, SL Members, Holdco or Pubco, each of whom are
intended third-party beneficiaries of those provisions that specifically relate
to them with the right to enforce such provisions as if they were a party
hereto.

 

Section 12.09                      Severability. If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other Governmental Authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.

 

Section 12.10                      Amendment. This Agreement can be amended at
any time and from time to time by (i) the Manager and (ii) Holdco without the
prior written consent of the Members; provided that without the prior written
consent of the SL

 

38

--------------------------------------------------------------------------------


 

Members, no amendment to this Agreement may adversely modify the express rights
of the SL Members set forth in Section 9.04 (only so long as the SL Members are
entitled to such express rights), Section 12.08 and this Section 12.10.

 

Section 12.11                      Confidentiality.

 

(a)                                 Each of the Members shall, and shall direct
those of its Affiliates and their respective directors, officers, members,
stockholders, partners, employees, attorneys, accountants, consultants, trustees
and other advisors (the “Member Parties”) who have access to Confidential
Information to, keep confidential and not disclose any Confidential Information
to any Person other than a Member Party who agrees to keep such Confidential
Information confidential in accordance with this Section 12.11, in each case
without the express consent, in the case of Confidential Information acquired
from the Company or, in the case of Confidential Information acquired from
another Member, such other Member, unless:

 

(i)                                     such disclosure shall be required by
Applicable Law;

 

(ii)                                  such disclosure is reasonably required in
connection with any tax audit involving the Company or any Member or its
Affiliates;

 

(iii)                               such disclosure is reasonably required in
connection with any litigation against or involving the Company or any Member;
or

 

(iv)                              such disclosure is reasonably required in
connection with any proposed Transfer of all or any part of such Member’s Units
in the Company; provided that with respect to any such use of any Confidential
Information referred to in this clause (iv), advance notice must be given to the
Manager so that it may require any proposed Transferee that is not a Member to
enter into a confidentiality agreement with terms substantially similar to the
terms of this Section 12.11 (excluding this clause (iv)) prior to the disclosure
of such Confidential Information.

 

(b)                                 “Confidential Information” means any
information related to the activities of the Company, the Members and their
respective Affiliates that a Member may acquire from the Company or the Members,
other than information that (i) is already available through publicly available
sources of information (other than as a result of disclosure by such Member),
(ii) was available to a Member on a non-confidential basis prior to its
disclosure to such Member by the Company, or (iii) becomes available to a Member
on a non-confidential basis from a third party, provided such third party is not
known by such Member, after reasonable inquiry, to be bound by this Agreement or
another confidentiality agreement with the Company. Such Confidential
Information may include information that pertains or relates to the business and
affairs of any other Member or any other Company matters. Confidential
Information may be used by a Member and its Member Parties only in connection
with Company matters and in connection with the maintenance of its interest in
the Company.

 

39

--------------------------------------------------------------------------------


 

(c)                                  In the event that any Member or any Member
Parties of such Member is required to disclose any of the Confidential
Information, such Member shall use reasonable efforts to provide the Company
with prompt written notice so that the Company may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Agreement, and such Member shall use reasonable efforts to cooperate with the
Company in any effort any such Person undertakes to obtain a protective order or
other remedy. In the event that such protective order or other remedy is not
obtained, or that the Company waives compliance with the provisions of this
Section 12.11, such Member and its Member Parties shall furnish only that
portion of the Confidential Information that is legally required and shall
exercise all reasonable efforts to obtain reasonably reliable assurance that the
Confidential Information shall be accorded confidential treatment.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, each Member may disclose to (i) any persons the U.S. federal
income tax treatment and tax structure of the Company or (ii) any subsequent
employer the restrictions to which such Member is subject to pursuant to
Section 9.04. For purposes of clause (i), “tax structure” is limited to any
facts relevant to the U.S. federal income tax treatment of the Company and does
not include information relating to the identity of the Company or any Member.

 

Section 12.12                      Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflicts of law rules of such State that would result in
the application of the laws of any other State.

 

[signature pages follow]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Limited Liability Company Agreement to be duly executed as of the day and year
first written above.

 

 

 

 

VIRTU EMPLOYEE HOLDCO LLC

 

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name:

Douglas A. Cifu

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

VIRTU FINANCIAL LLC

 

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name:

Douglas A. Cifu

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

/s/ Vincent Viola

 

 

VINCENT VIOLA

 

[Signature Page to Amended and Restated Limited Liability Company Agreement of
Virtu Employee Holdco LLC]

 

--------------------------------------------------------------------------------


 

Exhibit A

Form of Exchange Election

 

[Attached.]

 

A-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Exchange Election Notice

 

Virtu Employee Holdco LLC

900 Third Avenue

New York, NY 10022

Attention: General Counsel

 

Reference is hereby made to the Amended and Restated Limited Liability Company
Agreement (“LLC Agreement”) of Virtu Employee Holdco LLC, a Delaware limited
liability company (the “Company”), dated as of April 15, 2015, by and among the
Company, the Members (as defined therein), Vincent Viola, an individual, as the
initial Manager, and Virtu Financial LLC, a Delaware limited liability company
(“Holdco”) Capitalized terms used but not defined herein shall have the meanings
given to them in the LLC Agreement.

 

The undersigned Member desires to receive          shares of Class A Common
Stock (the “Requested Shares”) in accordance with Section 8.02 of the LLC
Agreement

 

The undersigned understands that, subject to the Company’s repurchase rights
pursuant to Section 9.05 of the LLC Agreement, on a date selected by the
Manager, which date shall be no later than thirty (30) calendar days (or, if
later, as required under Applicable Law) from the date of this notice (the
“Exchange Date”), the Manager shall cause the Company to distribute to the
undersigned a number of Attributable Securities exchangeable into the number of
shares of Class A Common Stock specified above, and the number of Vested Common
Units that correspond to such Attributable Securities shall be cancelled in full
redemption thereof without any further consideration being paid to such Vested
Common Units other than amounts (if any) actually paid to the Company under the
Tax Receivable Agreement in respect of such Attributable Securities (the
“Redemption”). On the Exchange Date, the Company shall (i) execute and deliver
the Redemption and Assignment Agreement in the form of Annex 1 hereto (the
“Redemption and Assignment Agreement”), whereby (x) the Company and the
undersigned shall consummate the Redemption and (y) the Company shall assign to
the undersigned, and the undersigned hereby shall assume, the Company’s rights
and obligations under the Exchange Agreement, the Registration Rights Agreement
and the Holdco LLC Agreement, in each case, solely to the extent applicable to
such Attributable Securities and (ii) deliver to Pubco and Holdco, on behalf of
the undersigned, a written notice of exchange pursuant to the Exchange Agreement
in the form of Annex 2 hereto (the “Notice of Exchange”) whereby the undersigned
shall exchange such Attributable Securities for shares of Class A Common Stock
pursuant to and in accordance with the terms of the Exchange Agreement. In
furtherance of the foregoing, the undersigned has executed the Redemption and
Assignment Agreement and Notice of Exchange and delivered them to the Company
with this notice. The undersigned further agrees to

 

--------------------------------------------------------------------------------


 

execute and deliver any documentation reasonably required by the Company to
consummate the foregoing transactions.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
notice to be executed and delivered by the undersigned or by its duly authorized
attorney.

 

 

 

 

 

Name:

 

 

 

Date:

 

--------------------------------------------------------------------------------


 

Annex 1

 

REDEMPTION AND ASSIGNMENT AGREEMENT

 

REDEMPTION AND ASSIGNMENT AGREEMENT, dated                    ,            
(this “Agreement”), by and among Virtu Employee Holdco LLC, a Delaware limited
liability company (the “Company”), and the holder of membership interests in the
Company identified on the signature pages hereto (the “Exchanging Member”).

 

WHEREAS, in accordance with the terms of the Amended and Restated Limited
Liability Company Agreement (“LLC Agreement”) of the Company, dated as of
April 15, 2015, by and among the Company, the Members (as defined therein),
Vincent Viola, an individual, as the initial Manager, and Virtu Financial LLC, a
Delaware limited liability company, the Exchanging Member has elected to receive
shares of Class A Common Stock (the “Requested Shares”); and

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to them in the LLC Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1                               Definitions. As used in this Agreement, and
unless the context requires a different meaning, the following terms shall have
the meanings set forth below:

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or other security interest of any kind or
nature whatsoever.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other entity of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

--------------------------------------------------------------------------------


 

ARTICLE 2

 

DISTRIBUTION AND REDEMPTION; ASSIGNMENT

 

2.1                               Distribution and Redemption. Subject to the
terms herein set forth, the Exchanging Member hereby sells, conveys, assigns and
transfers to the Company the number of Vested Common Units that correspond to
the number of Attributable Securities exchangeable into the number of Requested
Shares set forth under the Exchanging Member’s signature on the signature
pages hereto, and in redemption of such Vested Common Units the Company hereby
conveys, assigns and transfers the Attributable Securities that correspond to
such Vested Common Units to the Exchanging Member. All Vested Common Units
transferred to the Company pursuant to this Section 2.1 shall be deemed
cancelled in full redemption thereof without any further consideration being
paid to such Vested Common Units other than amounts (if any) actually paid to
the Company under the Tax Receivable Agreement in respect of the Attributable
Securities corresponding to such Vested Common Units.

 

2.2                               Assignment. The Company hereby assigns to the
Exchanging Member, and the Exchanging Member hereby assumes, the Company’s
rights and obligations under the Exchange Agreement, the Registration Rights
Agreement and the Holdco LLC Agreement, in each case, solely to the extent
applicable to the Attributable Securities transferred to the Exchanging Member
pursuant to Section 2.1 hereof.

 

2.3                               Notice of Exchange. Immediately following the
consummation of the transactions described in Section 2.1 and 2.2 hereof, the
Company shall deliver, on behalf of the Exchanging Member, a Notice of Exchange
(as such term is defined in the Exchange Agreement) in respect of the
Attributable Securities transferred to the Exchanging Member pursuant to
Section 2.1.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE TRANFERRING MEMBER

 

The Exchanging Member represents, warrants, and agrees as of the date hereof as
follows:

 

3.1                               Capacity; Authority; Execution and Delivery;
Enforceability. The Exchanging Member has the legal capacity to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The Exchanging Member has duly executed and delivered this Agreement, and,
assuming due execution and delivery by the Purchaser, this Agreement constitutes
or will constitute the legal, valid and binding obligation of the Exchanging
Member, enforceable against the Exchanging Member in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

2

--------------------------------------------------------------------------------


 

3.2                               Title. The Exchanging Member owns beneficially
and of record and has full power and authority to convey, free and clear of any
Liens, the Vested Common Units to be redeemed by the Company pursuant to
Section 2.1 subject to any transfer restrictions of general applicability as may
be provided under the Securities Act and the “blue sky” laws of the various
states of the United States. Assuming the Company has the requisite power and
authority to be the lawful owner of the Vested Common Units, upon the Transfer
good, valid and marketable title to the Vested Common Units will pass to the
Company, free and clear of any Liens.

 

3.3                               No Conflicts. Neither the execution nor the
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any breach of or constitute a default under any term
of any material agreement, mortgage, indenture, license, permit, lease, or other
instrument, or (ii) conflict with or result in a violation of any judgment,
decree, order, law, or regulation by which the Exchanging Member is bound.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company makes the following representations and warranties for the benefit
of the Exchanging Member as of the date hereof:

 

4.1                               Organization, Standing and Power. The Company
is duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized.

 

4.2                               Authority; Execution and Delivery;
Enforceability. The Company has the full power and authority to execute, deliver
and perform this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the Company and no other
proceedings on the part of the Company are necessary to approve this Agreement
and to consummate the transactions contemplated hereby. The Company has duly
executed and delivered this Agreement, and, assuming due execution and delivery
by the Exchanging Member, this Agreement constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

4.3                               No Conflicts. Neither the execution nor the
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any breach of or constitute a default under any term
of any material agreement, mortgage, indenture, license, permit, lease, or other
instrument or (ii) conflict with or

 

3

--------------------------------------------------------------------------------


 

result in a violation of any judgment, decree, order, law or regulation by which
the Company is bound.

 

ARTICLE 5

 

MISCELLANEOUS

 

5.1                               Notices. All notices or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, telecopied or sent by certified, registered or express mail, postage
prepaid. Any such notice shall be deemed given when so delivered personally,
telecopied or sent by certified, registered or express mail, as follows:

 

(a)                                 If to the Exchanging Member, to the address
indicated below the name of the Exchanging Member on the signatures
pages hereto.

 

(b)                                 If to the Company, to:

 

Virtu Employee Holdco LLC

c/o Virtu Financial, Inc.

900 Third Avenue

New York, NY 10022-1010

Telephone: (212) 418-0100

Facsimile: Justin Waldie

Attention: General Counsel

 

With a copy to (which shall not constitute actual or constructive notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Telephone: (212) 373-3000

Facsimile: (212) 757-3990

Attention: John C. Kennedy, Esq.

 

Any party may by notice given in accordance with this Section 5.1 designate
another address or person for receipt of notices hereunder.

 

5.2                               Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto. No Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement. No party hereto may assign its rights under this Agreement without
the prior written consent of the other party hereto.

 

4

--------------------------------------------------------------------------------


 

5.3                               Amendment and Waiver.

 

(a)                                 No failure or delay on the part of the
Exchanging Member or the Company in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Exchanging Member or the Company at law,
in equity or otherwise.

 

(b)                                 Any amendment, supplement or modification of
or to any provision of this Agreement and any waiver of any provision of this
Agreement shall be effective only if it is made or given in writing and signed
by the Exchanging Member and the Company.

 

5.4                               Counterparts. This Agreement may be executed
in any number of counterparts and in separate counterparts, all of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Facsimile signatures or signatures
received as a .pdf attachment to electronic mail shall be treated as original
signatures for all purposes of this Agreement. This Agreement shall become
effective when, and only when, each party hereto shall have received a
counterpart signed by all of the other parties hereto.

 

5.5                               Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

5.6                               Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.
The parties hereto agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this agreement or the transactions contemplated hereby shall be brought in the
Delaware chancery court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.

 

5.7                               Severability. If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.

 

5

--------------------------------------------------------------------------------


 

5.8                               Entire Agreement. This Agreement is intended
by the parties as a final expression of their agreement and is intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

5.9                               Further Assurances. Each of the parties shall
execute such documents and perform such further acts (including, without
limitation, obtaining any consents, exemptions, authorizations, or other actions
by, or giving any notices to, or making any filings with, any Governmental
Authority or any other Person) as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

 

 

EXCHANGING MEMBER

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Requested Shares:

 

 

 

 

 

 

Address:

 

 

 

 

 

VIRTU EMPLOYEE HOLDCO LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex 2

 

NOTICE OF EXCHANGE

 

Virtu Financial, Inc.

Virtu Financial, LLC

900 Third Avenue

New York, NY 10022

Attention: General Counsel

 

Reference is hereby made to the Exchange Agreement, dated as of , 201    (the
“Exchange Agreement”), by and among Virtu Financial, Inc., a Delaware
corporation (“Pubco”), Virtu Financial LLC, a Delaware limited liability company
(the “Company”), and the holders of Common Units (as defined therein) and shares
of Class C Common Stock (as defined therein) or Class D Common Stock (as defined
therein) from time to time party hereto (each, a “Holder”). Capitalized terms
used but not defined herein shall have the meanings given to them in the
Exchange Agreement.

 

The undersigned Holder desires to transfer to Pubco the number of (i) shares of
Class C Common Stock plus Common Units set forth below (together, the “Paired
Interests”) in Exchange for shares of Class A Common Stock (the “Deliverable
Common Stock”) to be issued in its name as set forth below, in accordance with
the terms of the Exchange Agreement.

 

Legal Name of Holder:

 

 

 

Address:

 

 

 

 

 

Number of Paired Interests to be Exchanged:

 

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Notice of Exchange and to perform the
undersigned’s obligations hereunder; (ii) this Notice of Exchange has been duly
executed and delivered by the undersigned and is the legal, valid and binding
obligation of the undersigned enforceable against it in accordance with the
terms thereof or hereof, as the case may be, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and the
availability of equitable remedies; (iii) the Paired Interests subject to this
Notice of Exchange are being transferred to Pubco free and clear of any pledge,
lien, security interest, encumbrance, equities or claim; and (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the Paired Interests subject to this Notice of Exchange is
required to be obtained by the undersigned for the transfer of such Paired
Interests to Pubco.

 

--------------------------------------------------------------------------------


 

The undersigned hereby irrevocably constitutes and appoints any officer of Pubco
as the attorney of the undersigned, with full power of substitution and
resubstitution in the premises, to do any and all things and to take any and all
actions that may be necessary to transfer to Pubco the Paired Interests subject
to this Notice of Exchange and to deliver to the undersigned the shares of
Deliverable Common Stock to be delivered in Exchange therefor.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

 

 

 

Name:

 

 

 

Date:

 

9

--------------------------------------------------------------------------------


 

Exhibit B

Lock-Up Restrictions

 

(a)                                 Except as otherwise provided in this
Exhibit B, without the prior written consent of Pubco, the Restricted Member
will not directly or indirectly Transfer all or any part of its Pre-IPO
Securities or any right or economic interest pertaining thereto, including the
right to vote or consent on any matter or receive or have any economic interest
in distributions or advances from Pubco or Holdco pursuant thereto (the
foregoing restrictions are hereinafter referred to as the “Lock-Up
Restrictions”).

 

(b)                                 Except as may be otherwise expressly
provided in such Restricted Member’s Employee Equity Letter, the Lock-Up
Restrictions shall cease to apply to the Pre-IPO Securities as follows:

 

(i)                                     upon the consummation of the Holdco IPO,
each Restricted Member may Transfer up to 15% of its Pre-IPO Securities pursuant
to the Equity Purchase Agreements, to the extent such Pre-IPO Securities have
vested;

 

(ii)                                  on and after the first (1st) anniversary
of the consummation of the Holdco IPO, each Restricted Member may Transfer up to
a cumulative 30% of its Pre-IPO Securities, to the extent such Pre-IPO
Securities have vested;

 

(iii)                               on and after the second (2nd) anniversary of
the consummation of the Holdco IPO, each Restricted Member may Transfer up to a
cumulative 45% of its Pre-IPO Securities, to the extent such Pre-IPO Securities
have vested;

 

(iv)                              on and after the third (3rd) anniversary of
the consummation of the Holdco IPO, each Restricted Member may Transfer up to a
cumulative 60% of its Pre-IPO Securities, to the extent such Pre-IPO Securities
have vested;

 

(v)                                 on and after the fourth (4th) anniversary of
the consummation of the Holdco IPO, each Restricted Member may Transfer up to a
cumulative 75% of its Pre-IPO Securities, to the extent such Pre-IPO Securities
have vested;

 

(vi)                              on and after the fifth (5th) anniversary of
the consummation of the Holdco IPO, each Restricted Member may Transfer up to a
cumulative 90% of its Pre-IPO Securities, to the extent such Pre-IPO Securities
have vested; and

 

(vii)                           on and after the sixth (6th) anniversary of the
consummation of the Holdco IPO, the Lock-Up Restrictions shall no longer apply,
and each Restricted Member may Transfer any or all of its remaining Pre-IPO
Securities, to the extent such Pre-IPO Securities have vested.

 

B-1

--------------------------------------------------------------------------------


 

(c)                                  For the purposes of paragraph (b) of this
Exhibit B, the percentage of Pre-IPO Securities permitted to be Transferred
shall be determined based on the total number of shares of Class A Common Stock
owned by each Restricted Member as of the date hereof (including any Pre-IPO
Securities to be sold thereby pursuant to the Equity Purchase Agreements, but
excluding any shares of Class A Common Stock underlying awards under the Virtu
Financial, Inc. 2015 Management Incentive Plan (the “Pubco MIP”) made thereto in
connection with the IPO) (“IPO Grants”)), in each case, determined on an
“as-converted” basis based on the number of shares of Class A Common Stock, in
the aggregate and without duplication, into which the Pre-IPO Securities owned
of record thereby (whether vested or unvested) are directly or indirectly
convertible or exchangeable; provided that, for the purposes of clause
(b)(i) only, such total number of Pre-IPO Securities owned by such Restricted
Member shall be determined based on the number of such Pre-IPO Securities that
would have been owned thereby as of the date of the Reorganization assuming
that, for the purposes of reclassifying the limited liability company interests
of Holdco into Holdco Common Units pursuant to Section 2.1(b)(vi) of the
Reorganization Agreement, the Midpoint Liquidation Value was the hypothetical
liquidation value of Holdco and the IPO price per share of the Class A Common
Stock was the IPO Price Range Midpoint.

 

(d)                                 Notwithstanding anything herein to the
contrary in this Exhibit B, the Lock-Up Restrictions shall not apply to
(i) shares of Pubco Common Stock and any securities then convertible into or
exchangeable for shares of Pubco Common Stock acquired (x) in open market
transactions after the completion of the IPO or (y) pursuant to awards under the
Pubco MIP (including any IPO Grants), (ii) the establishment of a trading plan
pursuant to Rule 10b5-1 under the Exchange Act, for the Transfer of shares of
Pubco Common Stock; provided that such plan does not provide for the Transfer of
shares of Pubco Common Stock not otherwise permitted pursuant to clause
(b) above, (iii) the granting of a revocable proxy to officers or directors of
Pubco at the request of the Pubco Board in connection with actions to be taken
at annual or special meetings of stockholders or in connection with any action
by written consent of the stockholders solicited by the Pubco Board (at such
times as action by written consent of stockholders is permitted under the
certificate of incorporation of Pubco), (iv) entering into a voting trust,
agreement or arrangement (with or without granting a proxy) solely with Pubco
and/or its stockholders that (A) is disclosed in writing to the Secretary of
Pubco, (B) either has a term not exceeding one (1) year or is terminable by such
Restricted Member at any time and (C) does not involve any payment of cash,
securities, property or other consideration to such Restricted Member other than
the mutual promise to vote Pre-IPO Securities in a designated manner,
(v) entering into a customary voting or support agreement (with or without
granting a proxy) in connection with any merger, consolidation or other business
combination of Pubco, whether effectuated through one transaction or series of
related transactions (including a tender offer followed by a merger in which
holders of Class A Common Stock receive the same consideration per share paid in
the tender offer) (a “Business Combination”), (vi) the fact that the spouse of
such Restricted Member possesses or obtains an interest in such holder’s Pre-IPO
Securities arising solely by reason of the application of the community property
laws of any jurisdiction, so long as no other event or circumstance shall exist
or have occurred that constitutes a Transfer of such shares of Pre-IPO
Securities, (vii) any Transfer in

 

B-2

--------------------------------------------------------------------------------


 

connection with, and as contemplated by, the Reorganization Agreement,
(viii) any Transfer pursuant to any Business Combination and, to the extent such
Business Combination is a Disposition Event, following such Disposition Event
(it being understood and agreed that, to the extent such Business Combination is
not a Disposition Event, the Lock-Up Restrictions shall continue to apply to any
securities into which such Pre-IPO Securities are exchanged or converted in such
Business Combination).

 

(e)                                  Each Restricted Member also agrees and
consents to the entry of stop transfer instructions with Pubco’s transfer agent
and registrar against the transfer of each Restricted Member’s shares of Pubco
Common Stock except in compliance with this Exhibit B.

 

(f)                                   For the avoidance of doubt, in addition to
the Lock-Up Restrictions, (i) any Transfer of Common Units shall be subject to
the restrictions on Transfer applicable thereto pursuant to the Agreement and
(ii) the Attributable Units in which such Restricted Member has an indirect
ownership interest shall be subject to the restrictions on exchange set forth in
the Exchange Agreement; provided that, the Lock-Up Restrictions shall not
preclude such Restricted Member from delivering an Exchange Election in
connection with an Exchange (as such term is defined in the Exchange Agreement),
so long as such Exchange is not consummated prior to the date such Restricted
Member would be entitled to Transfer the shares of Class A Common Stock issuable
in such Exchange in accordance with the Lock-Up Restrictions.

 

(g)                                  For the purpose of this Exhibit B:

 

(i)                                     “IPO Price Range Midpoint” means the
midpoint of the estimated public offering price range for the Class A Common
Stock set forth on the cover page of the preliminary prospectus forming a part
of the registration statement on Amendment No. 4 to Form S-1 filed by Pubco with
the SEC on April 6, 2015.

 

(ii)                                  “Midpoint Liquidation Value” means the
aggregate equity value of Holdco as of the date of the Reorganization implied by
the IPO Price Range Midpoint.

 

(iii)                               “Pre-IPO Securities” means (i) any Common
Units, and (ii) any Holdco Common Units or shares of Pubco Common Stock (x) into
which the foregoing are converted or exchanged (including pursuant to an
exchange of Holdco Common Units, together with shares of Class C Common Stock,
for shares of Class A Common Stock pursuant to the Exchange Agreement) or
(y) that are distributed in respect of the foregoing.

 

(iv)                              “Transfer” means any offer, sale, contract to
sell, grant of an option to purchase, short sale, assignment, transfer,
exchange, gift, bequest, pledge or other disposition or encumbrance, direct or
indirect, in whole or in part, by operation of law or otherwise. The foregoing
restriction is expressly agreed to preclude the relevant person from engaging in
any hedging or other transaction which is designed to or which reasonably could
be expected to lead to or result in a sale or disposition of the

 

B-3

--------------------------------------------------------------------------------


 

referent securities even if such securities would be disposed of by someone
other than such person. Such prohibited hedging or other transactions would
include any short sale or any purchase, sale or grant of any right (including
any put or call option) with respect to any of the referent securities or with
respect to any security that includes, relates to, or derives any significant
part of its value from such securities. The terms “Transferred”, “Transferring”,
“Transferor”, “Transferee” and “Transferable” have meanings correlative to the
foregoing.

 

B-4

--------------------------------------------------------------------------------


 

Schedule A — Restricted Investments

 

All Options

 

Jump Trading

Allston Trading

 

KCG Holdings

AQR

 

Millenium

Athena Capital

 

Nyenburgh

Automat

 

Optiver

Automated Trading Desk

 

Peak 6

Blue Fire Capital

 

Point72 (f/k/a SAC Capital)

Breakwater Capital

 

Quantlab

Buttonwood

 

Renaissance

Chicago Trading Company

 

RGM Advisors

Chopper Trading

 

Ronin Capital

Citadel

 

RSJ Algorithm Trading

CTC

 

SIG Susquehanna

DE Shaw

 

Simplex Spot Trading

DRW Trading Group

 

Sun Trading

Final

 

Teza Trading

Flow Traders

 

Tibra

Gelber

 

Tower Research Capital

Hard 8 Future

 

Tradebot

Headlands Capital

 

Tradeworx

Hudson River Trading

 

Trading Machine

IBKR

 

TransMarket Group

IMC Asset Management

 

Two Sigma

Infinium Group

 

Wolverine

Interactive Brokers (Timber Hill)

 

Xambala

International Algorithmic

 

Zomojo

Jane Street

 

 

 

--------------------------------------------------------------------------------


 

Schedule B — Restricted Members

 

1.              John F. (Jack) Sandner

 

2.              William F. Cruger, Jr.

 

3.              John Philip Abizaid

 

--------------------------------------------------------------------------------